


Exhibit 10.26

 

LEASE

 

BY AND BETWEEN

 

BULFINCH SQUARE LIMITED PARTNERSHIP
LANDLORD

 

AND

 

HEALTHCARE VENTURES LLC
TENANT

 

43-47 Thorndike Street
Cambridge, Massachusetts

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article 1

Reference Data

1

1.1

Introduction and Subject Referred To

1

1.2

Exhibits

3

Article 2

Premises and Term

3

2.1

Premises

3

2.2

Term

4

2.3

Extension Option

4

2.4

Measurement of the Premises

6

Article 3

Commencement and Condition

7

3.1

Commencement Date

7

3.2

Condition of the Premises

7

3.3

Early Access

7

Article 4

Rent, Additional Rent, Insurance and Other Charges

7

4.1

The Annual Fixed Rent

7

4.2

Additional Rent

8

4.3

Personal Property and Sales Taxes

13

4.4

Insurance

13

4.5

Utilities

15

4.6

Late Payment of Rent

15

4.7

Security Deposit

15

Article 5

Landlord’s Covenants

16

5.1

Affirmative Covenants

16

5.2

Interruption

18

5.3

Outside Services

18

5.4

Access to Building

19

5.5

Indemnification

19

Article 6

Tenant’s Additional Covenants

19

6.1

Affirmative Covenants

19

6.2

Negative Covenants

22

Article 7

Casualty or Taking

29

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

7.1

Termination

29

7.2

Restoration

29

7.3

Award

30

Article 8

Defaults

30

8.1

Default of Tenant

30

8.2

Remedies

31

8.3

Remedies Cumulative

32

8.4

Landlord’s Right to Cure Defaults

32

8.5

Holding Over

32

8.6

Effect of Waivers of Default

33

8.7

No Waiver, etc.

33

8.8

No Accord and Satisfaction

33

Article 9

Rights of Holders

33

9.1

Overlease

33

9.2

Rights of Mortgagees or Ground Lessor

33

Article 10

Miscellaneous Provisions

34

10.1

Notices

34

10.2

Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc.

35

10.3

Lease not to be Recorded; Confidentiality of Lease Terms

36

10.4

Assignment of Rents and Transfer of Title; Limitation of Landlord’s Liability

36

10.5

Landlord’s Default

37

10.6

Notice to Mortgagee and Ground Lessor

38

10.7

Brokerage

38

10.8

Waiver of Jury Trial

38

10.9

Applicable Law and Construction

38

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

43-47 Thorndike Street
Cambridge, Massachusetts

 

ARTICLE 1

 

Reference Data

 

1.1          Introduction and Subject Referred To.

 

This is a lease (this “Lease”) entered into by and between BULFINCH SQUARE
LIMITED PARTNERSHIP, a Massachusetts limited partnership (“Landlord”) and
HEALTHCARE VENTURES LLC, a Delaware limited liability company (“Tenant”).

 

Each reference in this Lease to any of the following terms or phrases shall be
construed to incorporate the corresponding definition stated in this
Section 1.1.

 

Date of this Lease:

 

March 30, 2012.

 

 

 

Building and Property:

 

That building having an address of 47 Thorndike Street, Cambridge, Massachusetts
(the “Building”) located within the building complex known as the Bulfinch
Courthouse Complex which consists of the Bulfinch Building (47 Thorndike Street)
and the Clerk of Courts Addition (43 Thorndike Street) in the City of Cambridge,
Massachusetts bounded by Second, Thorndike, Third and Otis Streets. The Bulfinch
Courthouse Complex and the land parcels on which it is located and the sidewalks
adjacent thereto are hereinafter collectively referred to as the “Property”.

 

 

 

Premises:

 

A portion of the first floor of the Building designated as Suite Bl-1,
substantially as shown on Exhibit A hereto

 

 

 

Premises:

 

A portion of the first floor of the Building designated as Suite B1-1,
substantially as shown on Exhibit A hereto.

 

 

 

Premises
Rentable Area:

 

3,174 square feet.

 

 

 

Original Term:

 

Four (4) years, expiring on the day preceding the fourth anniversary of the
Commencement Date, except that if the Commencement Date shall occur on a day
other than the first day of a month, the Original Term shall expire on the last
day of the month in which such anniversary shall occur.

 

 

 

Commencement Date:

 

As defined in Section 3.1

 

Annual Fixed
Rent:

 

--------------------------------------------------------------------------------


 

Year

 

Rate
(per s.f. of Premises
Rentable Area per annum)

 

Annual

 

Monthly

 

 

 

 

 

 

 

 

 

1 - 2

 

$

28.00

 

$

88,872.00

*

$

7,406.00

*

3

 

$

29.00

 

$

92,046.00

 

$

7,670.50

 

4

 

$

30.00

 

$

95,220.00

 

$

7,935.00

 

 

 

 

For purposes of the timing of the adjustments in the amount of Annual Fixed Rent
during the Original Term, the term “Year” shall mean a period of twelve (12)
consecutive calendar months commencing on the Commencement Date and each
successive twelve (12) calendar month period, except that if the Commencement
Date is not the first day of a month, the first (1st) Year shall be the period
commencing on the Commencement Date and expiring on the last day of the month in
which the first (1st) anniversary of the Commencement Date shall occur (in which
case Tenant shall pay, in addition to Annual Fixed Rent for the twelve full
months of Year 1, pro rated Annual Fixed Rent for the partial month in which the
Commencement Date occurs, as provided in Section 4.1).

 

 

 

*Annual Fixed Rent shall be abated in full for a period of forty five (45) days
from the Commencement Date. Accordingly, the first payment of Annual Fixed Rent
shall be due on the date (the “Rent Commencement Date”) that is forty-five (45)
days following the Commencement Date, and if the Rent Commencement Date is not
the first day of a month, the Monthly Installment for such partial month shall
be pro rated as set forth in Section 4.1.

 

Base Taxes:

 

The Taxes (as defined in Subsection 4.2.1) for the fiscal year ending June 30,
2012, being $203,093.00, as the same may be reduced by the amount of any
abatement.

 

 

 

Base Operating Costs:

 

The Operating Costs (as defined in Subsection 4.2.2) for the calendar year
ending December 31, 2012.

 

 

 

Tenant’s Percentage:

 

Four and 14/100 percent (4.14%), being the ratio of Premises Rentable Area to
the rentable area of the Property (76,595 square feet as of the Date of this
Lease).

 

 

 

Permitted Uses:

 

General office uses, subject to the provisions of Subsection 6.1.2.

 

 

 

Security Deposit:

 

$14,812

 

 

 

Commercial General Liability Insurance Limits:

 

$2,000,000 per occurrence (combined single limit) for property damage, bodily
and personal injury and death, which may be provided by a combination of
$1,000,000 primary coverage and $1,000,000 umbrella or excess liability
coverage.

 

2

--------------------------------------------------------------------------------


 

Original Address of Landlord:

 

c/o Kenneth Krozy, CPA
Krozy & Company, Inc.
197 First Avenue, Suite 300
Needham, MA 02494

 

 

 

Landlord’s Agent:

 

Crowninshield Management Corp.
18 Crowninshield Street
Peabody, MA 01960
Attn: Kathleen M. Corbett, Regional Property Manager

or such other entity as shall be designated by Landlord from time to time.

 

 

 

Original Address of Tenant:

 

HealthCare Ventures, LLC
55 Cambridge Parkway, Suite 102
Cambridge, Massachusetts 02142-1234
Attention: Jeffrey Steinberg, VP of Legal Affairs

 

1.2          Exhibits.

 

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A.  Plan showing the Premises.
                                                EXHIBIT B.  Rules and
Regulations.

 

ARTICLE 2

 

Premises and Term

 

2.1          Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease, the Premises, excluding exterior faces
of exterior walls, the common lobbies, hallways, stairways, stairwells, elevator
shafts and other common areas, and the escalators, elevators, pipes, ducts,
conduits, wires and appurtenant fixtures and other common facilities serving the
common areas or the Premises together with other portions of the Property.

 

Tenant shall have, as appurtenant to the Premises, rights to use, in common with
others, subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord of which Tenant is given notice, the
common areas and facilities of the Property intended for use by tenants of the
Property.

 

If Tenant shall elect to extend the term pursuant to Section 2.3, then if
Landlord so requests, Tenant shall vacate the Premises and relinquish its rights
with respect to the same provided that Landlord shall provide to Tenant
substitute space in the Building, such space to be reasonably comparable in
size, layout and furnish to the Premises, and further provided that Landlord
shall, at its sole cost and expense, move Tenant and its equipment, furniture
and other removable personal property from the Premises to such new space in
such manner as will minimize, to the greatest extent practicable, interference
with the business or operations of

 

3

--------------------------------------------------------------------------------


 

Tenant.  If Landlord elects to relocate Tenant pursuant to this paragraph,
Landlord shall also reimburse Tenant for the documented, reasonable third-party
costs necessarily incurred by Tenant by reason of such relocation, such as, by
way of illustration only, replacing existing stocks of Tenant’s stationery to
reflect the new location of the Premises.  Any such substitute space shall, from
and after the date such space is so provided, be treated as the Premises demised
under this Lease, and shall be occupied by Tenant under the same terms,
provisions and conditions as are set forth in this Lease, provided, however,
that the Annual Fixed Rent and Tenant’s Percentage shall not be increased due to
any such relocation, notwithstanding any increase in the Premises Rentable Area
resulting from such relocation.  Any request by Landlord pursuant to this
paragraph (the “Relocation Request”) shall be included in Landlord’s Notice
given pursuant to. Section 2.3 and shall identify the proposed substitute
space.  The date on which Tenant shall be required to relocate shall be the
first day of the Extended Term or as soon thereafter as Landlord is able to put
the substitute space in the condition required hereby and to move Tenant and its
equipment, furniture and other removable personal property from the Premises to
such substitute space.

 

2.2          Term.  The term of this Lease shall be for a period beginning on
the Commencement Date and continuing for the Original Term and any extension
thereof in accordance with the provision of this Lease, unless sooner terminated
as hereinafter provided. The Original Term and any extension thereof in
accordance with the provisions of this Lease is hereinafter referred to as the
“term” of this Lease.

 

2.3          Extension Option.  So long as this Lease is still in full force and
effect, and subject to the Conditions (as hereinafter defined), which Landlord
may waive, in its discretion, at any time, but only by notice to Tenant, Tenant
shall have the right to extend the term of this Lease for one (1) additional
period (the “Extended Term”) of four (4) years.  The Extended Term shall
commence on the day succeeding the expiration of the Original Term and shall end
on the day immediately preceding the fourth anniversary of the commencement of
the Extended Term.  All of the terms, covenants and provisions of this Lease
applicable immediately prior to the expiration of the then current term Original
Term shall apply to the Extended Term except that (i) the Annual Fixed Rent for
the Extended Term shall be ninety-five percent (95%) of the Market Rate (as
hereinafter defined) for the Premises determined as of the commencement of such
Extended Term, as designated by Landlord by notice to Tenant (“Landlord’s
Notice”), but subject to Tenant’s right to dispute as hereinafter provided,
Tenant shall have no further right to extend the term of this Lease beyond the
Extended Term.  If Tenant shall elect to exercise the aforesaid option, it shall
do so by giving Landlord notice of its election (the “Election Notice”) not
sooner than one (1) year, nor later than eight (8) months, prior to the
expiration of the Original Term.  If Tenant fails to give such Election Notice
to Landlord, the term of this Lease shall automatically terminate no later than
the end of the Original Term, and Tenant shall have no further option to extend
the term of this Lease, it being agreed that time is of the essence with respect
to the giving of such Election Notice.  If Tenant shall extend the term hereof
pursuant to the provisions of this Section 2.3, such extension shall (subject to
satisfaction of the Conditions, unless waived by Landlord) be automatically
effected without the execution of any additional documents, but Tenant shall, at
Landlord’s request, execute an agreement confirming the Annual Fixed Rent for
the Extended Term.  The “Conditions” are that, as of the date of the Election
Notice there shall exist no Default of Tenant and the named Tenant as set forth
in Section 1.1 (or

 

4

--------------------------------------------------------------------------------


 

any successor by Merger, or any Affiliate as defined in Section 6.2.1) shall
actually occupy the entire Premises.

 

Notwithstanding any provision of this Section 2.3 to the contrary, if Landlord’s
Notice shall contain the Relocation Request, then Tenant may withdraw and cancel
its Election Notice by notice given to Landlord not later than twenty (20) days
after Landlord’s Notice (time being of the essence), in which case Tenant’s
Election Notice shall be null, void and of no effect and the term of this Lease
shall expire not later than the expiration of the Original Term as if the
Election Notice had never been given.  If Tenant shall not withdraw the Election
Notice timely, then Landlord may relocate Tenant in accordance with the
Relocation Request and Section 2.1, and in such case, all references in this
Section 2.3 to the “Premises” shall be deemed to refer to the substitute space
identified in the Relocation Request

 

“Market Rate” shall mean the then fair market annual rent for the Premises for
the Extended Term (determined as set forth below).  Landlord shall give Tenant
Landlord’s Notice within thirty (30) days after Landlord’s receipt of the
Election Notice if so requested by Tenant in the Election Notice.  If Tenant
disagrees with Landlord’s designation of the Market Rate, then Tenant shall give
notice thereof to Landlord within twenty (20) days after Landlord’s Notice
(failure to provide such notice of disagreement within such 20-day period
constituting acceptance by Tennant of Market Rate as set forth in Landlord’s
Notice); and if the parties cannot agree upon the Market Rate by the date that
is thirty (30) days following Landlord’s Notice, then either (i) Tenant shall
withdraw and cancel its Election Notice by notice given to Landlord not later
than five (5) Business Days after the expiration of such thirty (30) day period
(time being of the essence), in which case the Election Notice shall be null,
void and of no effect and the term of this Lease shall expire not later than the
ten current term as if the Election Notice had never been given, or (ii) if
Tenant shall not have withdrawn its Election Notice timely, the Market Rate
shall be submitted to appraisal as follows:  Within fifteen (15) days after the
expiration of such thirty (30) day period, Landlord and Tenant shall each give
notice to the other specifying the name and address of the appraiser each has
chosen. The two appraisers so chosen shall meet within ten (10) days after the
second appraiser is appointed and if, within twenty (20) days after the second
appraiser is appointed, the two appraisers shall not agree upon a determination
of the Market Rate in accordance with the following provisions of this
Section 2.3 they shall together appoint a third appraiser. If only one appraiser
shall be chosen whose name and address shall have been given to the other party
within such fifteen (15) day period and who shall have the qualifications
hereinafter set forth, that sole appraiser shall render the decision which would
otherwise have been made as hereinabove provided.

 

If said two appraisers cannot agree upon the appointment of a third appraiser
within ten (10) days after the expiration of such twenty (20) day period, then
either party, on behalf of both and on notice to the other, may request such
appointment by the then President of the Real Estate Board (or any similar or
successor organization) for the greater Boston area in accordance with its then
prevailing rules. If said President shall fail to appoint said third appraiser
within ten (10) days after such request is made, then either party, on behalf of
both and on notice to the other, may request such appointment by the American
Arbitration Association (or any successor organization) in accordance with its
then prevailing rules.  In the event that all three appraisers cannot agree upon
such Market Rate within ten (10) days after the third appraiser shall have been
selected, then each appraiser shall submit his or her designation of such Market
Rate to the other

 

5

--------------------------------------------------------------------------------


 

two appraisers in writing; and Market Rate shall be determined by calculating
the average of the two numerically closest (or, if the values are equidistant,
all three) values so determined.

 

Each of the appraisers selected as herein provided shall have at least ten
(10) years experience as a commercial real estate broker in the Cambridge,
Massachusetts market dealing with properties of the same type and quality as the
Building.  Each party shall pay the fees and expenses of the appraiser it has
selected and the fees of its own counsel.  Each party shall pay one half (1/2)
of the fees and expenses of the third appraiser (or the sole appraiser, if
applicable) and all other expenses of the appraisal.  The decision and award of
the appraiser(s) shall be in writing and shall be final and conclusive on all
parties, and counterpart copies thereof shall be delivered to both Landlord and
Tenant.  Judgment upon the award of the appraiser(s) may be entered in any court
of competent jurisdiction.

 

The appraiser(s) shall determine the Market Rate of the Premises for the
Extended Term and render a decision and award as to their determination to both
Landlord and Tenant (a) within twenty (20) days after the appointment of the
second appraiser, (b) within twenty (20) days after the appointment of the third
appraiser or (c) within fifteen (15) days after the appointment of the sole
appraiser, as the case may be.  In rendering such decision and award, the
appraiser(s) shall assume (i) that neither Landlord nor the prospective tenant
is under a compulsion to rent and that Landlord and Tenant are typically
motivated, well-informed and well-advised, and each is acting in what it
considers its own best interest, (ii) the Premises are fit for immediate
occupancy and use “as is”, and (iii) that in the event the Premises have been
destroyed or damaged by fire or other casualty prior to the commencement of the
Extended Term, they have been fully restored.  The appraisers shall also take
into consideration the rents contained in leases for comparable space in the
Building or in comparable buildings in the same Cambridge, Massachusetts market
as the Building, for comparable periods of time, any material economic
differences between the terms of this Lease and any comparison lease and other
factors normally taken into account in determining far market rental rates.

 

If the dispute between the parties as to the Market Rate has not been resolved
before the commencement of Tenant’s obligation to pay the Annual Fixed Rent
based upon determination of such Market Rate, then Tenant shall pay the Annual
Fixed Rent under the Lease based upon the Market Rate designated by Landlord in
Landlord’s Notice until either the agreement of the parties as to the Market
Rate, or the decision of the appraiser(s), as the case may be, at which time
Tenant shall pay any underpayment of the Annual Fixed Rent to Landlord, or
Landlord shall refund any overpayment of the Annual Fixed Rent to Tenant.

 

Landlord and Tenant hereby waive the right to an evidentiary hearing before the
appraiser(s) and agree that the appraisal shall not be an arbitration nor be
subject to state or federal law relating to arbitrations.

 

2.4          Measurement of the Premises.  Landlord and Tenant agree that the
Premises Rentable Area identified in Section 1.1 is an estimate only and that,
although the Annual Fixed Rent has been determined by reference to such square
footage (regardless of the possibility that the actual measurement of the
Premises may be more or less than the number identified, irrespective of
measurement method used), Annual Fixed Rent and Tenant’s Percentage shall not be
changed except as expressly provided in this Lease.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Commencement and Condition

 

3.1          Commencement Date.  The Commencement Date shall be the later of
(i) the date on which Landlord delivers the Premises to Tenant in the condition
required by Section 3.2, or (ii) April 15, 2012.  Notwithstanding the foregoing,
if Tenant’s personnel shall occupy all or any part of the Premises for the
conduct of its business (which shall not include occupancy solely for the
purposes specified in Section 3.3) prior to the Commencement Date as determined
pursuant-to the preceding sentence, such date of occupancy shall, for all
purposes of this Lease, be the Commencement Date.

 

3.2          Condition of the Premises.  Landlord, at its sole cost and expense,
shall repaint the Premises and replace the carpeting in the Premises using
Building standard paint and carpeting in colors selected by Tenant from among
the Building standard options (collectively, “Landlord’s Work”).  Landlord shall
complete Landlord’s Work prior to the Commencement Date and Tenant agrees to
accept the Premises with Landlord’s Work completed and otherwise in “as is”
condition as of the Date of this Lease, but subject to Landlord’s obligations
under the under Article 5.

 

3.3          Early Access.  Commencing approximately three (3) weeks prior to
the date on which Landlord’s Work is expected to be substantially complete (and
provided Tenant shall have delivered to Landlord the evidence of insurance
required by Section 4.4.), Tenant and its contractors shall have access to the
Premises for the purposes of installing telephone and computer cabling,
furniture and business equipment to the extent such work shall not delay or
interfere with the performance of Landlord’s Work.  In connection with such
access, Tenant agrees (i) to cease promptly upon notice from Landlord any
activity or work which has not been approved by Landlord (where such approval is
required) or is not in compliance with the provisions of this Lease or which
shall interfere with or delay the performance of Landlord’s Work, and (ii) to
comply and cause its contractors to comply promptly with all reasonable
procedures prescribed by Landlord from time to time for coordinating work being
performed by Landlord and work being performed by Tenant, each with the other.
Such access by Tenant shall be deemed to be subject to all of the applicable
provisions of this Lease, except that Tenant shall not be required to commence
payment of Annual Fixed Rent nor shall Tenant be deemed to have accepted
possession of the Premises solely by reason of such early access.  If Tenant
fails or refuses to comply or cause its contractors to comply with any of the
obligations described or referred to above, then immediately upon notice to
Tenant, Landlord may revoke Tenant’s rights of access to the Premises until the
Commencement Date.

 

ARTICLE 4

 

Rent, Additional Rent, Insurance and Other Charges

 

4.1          The Annual Fixed Rent.  Tenant agrees to pay to Landlord’s Agent,
or as otherwise directed in writing by Landlord, commencing on the Rent
Commencement Date, without offset, abatement (except as provided in Article 7),
deduction or demand, the Annual Fixed Rent. Annual Fixed Rent shall be payable
in equal monthly installments, in advance, on

 

7

--------------------------------------------------------------------------------

 

the first day of each and every calendar month during the term of this Lease, at
the Original Address of Landlord, or at such other place as Landlord shall from
time to time designate by notice, by one or more checks drawn on a domestic
bank.

 

Annual Fixed Rent for any partial month shall be prorated on a daily basis
(based on a 360 day year), and if Annual Fixed Rent commences on a day other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be payable on the date Annual Fixed Rent commences and
shall be equal to such pro-rated amount plus the installment of Annual Fixed
Rent for the succeeding calendar month.

 

Notwithstanding the foregoing provisions of this Section 4.1, Landlord may
require that Tenant pay the first installment of Annual Fixed Rent due under
this Lease as hereinabove provided upon execution of this Lease, in which event
said payment shall be credited against the amount of Annual Fixed Rent due from
Tenant on the date Annual Fixed Rent commences as hereinabove provided.

 

4.2          Additional Rent.  Tenant covenants and agrees to pay Tenant’s
Percentage of increases in Taxes and Operating Costs as provided in Sections
4.2.1 and 4.2.2, and all other charges and amounts payable by or due from Tenant
to Landlord (all such amounts referred to in . this sentence being “Additional
Rent”).

 

4.2.1       Real Estate Taxes.  If Taxes (as hereinafter defined) assessed
against the Property (or estimated to be due by governmental authority) for any
fiscal tax period (a “Tax Year”) during the term of this Lease shall exceed Base
Taxes, whether due to increase in rate or reassessment of the Property, or both,
Tenant shall reimburse Landlord therefor, as Additional Rent, in an amount equal
to Tenant’s Percentage of any such excess (the “Tax Excess”).

 

Tenant shall pay to Landlord, as Additional Rent on the first day of each
calendar month during the term but otherwise in the manner provided for the
payment of Annual Fixed Rent, estimated payments on account of the Tax Excess,
such monthly amounts to be sufficient to provide Landlord by the time Tax
payments are due or are to be made by Landlord a sum equal to the Tax Excess, as
reasonably estimated by Landlord from time to time on account of Taxes for the
then current Tax Year.  Within a reasonable time after the end of each Tax Year,
Landlord shall give Tenant a written statement of the amount of the Taxes for
such Tax year and the Tax Excess (if any) for such Tax Year.  If the total of
such monthly remittances for any Tax Year as shown by such year-end statement is
greater than the Tax Excess for such Tax Year, Landlord shall credit such
overpayment against Tenant’s subsequent obligations on account of Taxes (or
promptly refund such overpayment if the term of this Lease has ended and Tenant
has no further obligations to Landlord); if the total of such remittances is
less than the Tax Excess for such Tax Year, Tenant shall pay the difference to
Landlord within ten (10) days after being so notified by Landlord.

 

If, after Tenant shall have made all payments due to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without either party having any obligation to undertake any such
proceedings),.Landlord shall pay or credit to Tenant Tenant’s Percentage of that
percentage of the refund (after first deducting any expenses, including
attorneys’,

 

8

--------------------------------------------------------------------------------


 

consultants’ and appraisers’ fees, incurred in connection with obtaining any
such refund) which equals the percentage of the applicable Tax Year included in
the term hereof, provided however, in no event shall Tenant be entitled to
receive more than the sum of payments actually made by Tenant on account of
Taxes with respect to such Tax Year or to receive any payment if Taxes for any
Tax Year are less than Base Taxes.

 

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, or should Tenant’s Percentage be modified during any Tax Year due to a
change in the rentable area of the Building and/or the Premises or otherwise, as
the case may be, then the amount of Tax Excess which may be otherwise payable by
Tenant as provided in this subsection 4.2.1 shall be pro-rated on a daily basis
based on a 360 day Tax Year.

 

“Taxes” shall mean all taxes, assessments, excises and other charges and
impositions which are general or special, ordinary or extraordinary, foreseen or
unforeseen, of any kind or nature which are levied, assessed or imposed by any
governmental authority upon or against or with respect to the Property, Landlord
or the owner or lessee of personal property used by or on behalf of Landlord in
connection with the Property, or taxes in lieu thereof, and additional types of
taxes to supplement real estate taxes due to legal limits imposed thereon.  If
at any time any tax or excise on rents or other taxes, however described, are
levied or assessed against Landlord, either wholly or partially in substitution
for, or in addition to, real estate taxes assessed or levied on the Property,
such tax or excise on rents from the Property shall be included in Taxes;
however, Taxes shall not include franchise, estate, inheritance, succession,
capital levy, income (except to the extent that a tax on income or revenue is
levied solely on rental revenues and not on other types of income and then only
from rental revenue generated by the Property) or excess profits taxes assessed
on Landlord, nor shall Taxes include any penalties or fees for Landlord’s
impermissible late payment of any Taxes.  Taxes also shall include all court
costs, attorneys’, consultants’ and accountants’ fees, and other expenses
incurred by Landlord in analyzing and contesting Taxes through and including all
appeals. Taxes shall include any estimated payment made by Landlord on account
of a fiscal tax period for which the actual and final amount of taxes for such
period has not been determined by the governmental authority as of the date of
any such estimated payment.

 

4.2.2       Operating Costs.  If, during the term hereof, Operating Costs (as
hereinafter defined) paid or incurred by Landlord in any twelve-month period
established by Landlord (an “Operating Year”) shall exceed Base Operating Costs,
Tenant shall reimburse Landlord for the Tenant’s Percentage of any such excess
(such amount being hereinafter referred to as the “Operating Cost Excess”). 
Except as otherwise provided in the immediately following paragraph Tenant shall
pay the Operating Cost Excess to Landlord within twenty (20) days from the date
Landlord shall furnish to Tenant an itemized statement thereof, prepared,
allocated and computed in accordance with then prevailing customs and practices
of the real estate industry in the greater Boston area, consistently applied.

 

At the election of Landlord, Tenant shall pay to Landlord, as Additional Rent on
the first day of each calendar month during the term but otherwise in the manner
provided for the payment of Annual Fixed Rent, estimated payments on account of
Operating Cost Excess, such

 

9

--------------------------------------------------------------------------------


 

monthly amounts to be sufficient to provide to Landlord, by the end of each
Operating Year, a sum equal to the Operating Cost Excess for such Operating
Year, as estimated by Landlord from time to time during such Operating Year. If,
at the expiration of each Operating Year in respect of which monthly
installments of Operating Cost Excess shall have been made as aforesaid, the
total of such monthly remittances is greater than the Operating Cost Excess for
such Operating Year, Landlord shall credit such overpayment against Tenant’s
subsequent obligations on account of Operating Costs (or promptly refund such
overpayment if the term of this Lease has ended and Tenant has no further
obligation to Landlord); if the total of such remittances is less than the
Operating Cost Excess for such Operating Year, Tenant shall pay the difference
to Landlord within ten (10) days after being so notified by Landlord. In no
event shall Tenant be entitled to receive any reimbursement or credit if
Operating Costs for any Operating Year are less than Base Operating Costs.

 

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Operating Year or Tenant’s Percentage
shall be modified during any Operating Year due to a change in the rentable area
of the Building and/or the Premises or otherwise, as the case may be, then the
amount of Operating Cost Excess which may be payable by Tenant as provided in
this subsection 4.2.2 shall be pro-rated on a daily basis based on a 360 day
Operating Year.

 

“Operating Costs” shall be all costs and expenses paid or incurred for the
operation, cleaning, management, maintenance, insurance, repair, replacement,
decoration, upkeep, protection and security of the Property or any part or
component thereof.

 

If, during the term of this Lease, Landlord shall make any capital expenditure,
the total cost thereof shall not be included in Operating Costs for the
Operating Year in which it was made, except that Landlord may include in
Operating Costs for the Operating Year in which such expenditure was made and in
Operating Costs for each succeeding Operating Year an annual charge off of such
capital expenditure, provided such expenditure is (i) made to comply with any
law, rule, regulation, order or ordinance with which the Property complied, or
was not required to comply, prior to the Commencement Date, or with any
amendment or change in interpretation of any such law, rule, regulation, order
or ordinance after the Commencement Date, or (ii) designed to reduce Operating
Costs over time. Annual charge-offs shall be equal to the level payments of
principal and interest necessary to amortize the original capital expenditure
over the useful life of the improvement, repair, alteration or replacement made
with the capital expenditure using an interest rate reasonably determined by
Landlord as being the interest rate being charged at the time of the original
capital expenditure for long-term mortgages by institutional lenders on like
properties within the greater Boston metropolitan area, as determined reasonably
by Landlord, provided, however, that with respect to expenditures designed to
reduce Operating Costs, the annual charge-off may be equal to the yearly cost
savings achieved.

 

Notwithstanding the foregoing, Operating Costs shall not include any of the
following:

 

(a)           Cost of repairs, restoration or other work occasioned by fire,
windstorm, or any other casualty or by the exercise of the right of eminent
domain; or voluntary conveyances made in lieu of condemnation.

 

10

--------------------------------------------------------------------------------


 

(b)           Leasing commissions, attorney’s fees, costs and disbursements and
any other expenses incurred in connection with marketing, negotiating and
leasing space at the Building and/or in connection with negotiation, collection
or resolution of disputes with current or prospective tenants or other occupants
of the Building.

 

(c)           Construction allowances, free rent and any other cash or non-cash
concessions, allowances or inducements granted to other tenants or occupants
(including “takeover expenses” undertaken with respect to space in other
properties), and all costs of renovating or otherwise improving, furbishing,
decorating, painting and making rentable areas ready for other tenants or
occupants of the Building.

 

(d)           Costs of utilities and services for which Landlord is entitled to
separate reimbursement from tenants other than through an operating cost
recovery provision.

 

(e)           Costs of electricity provided to the premises of any other tenant
or occupant.

 

(f)            Costs incurred in connection with services that are provided to
other tenants or occupants, or to vacant space, but are not provided to Tenant
without separate additional charge.

 

(g)           Costs (for materials, labor or other services) which Tenant has
reimbursed to Landlord separately or paid directly to third persons.

 

(h)           Interest, principal payments and any other charges, costs or
expenses or debt, amortization payments on any loan, mortgage or other financing
arrangement, and rent or other amounts payable under any ground, master or other
underlying lease or leases.

 

(i)            Non-cash items such as depreciation and amortization except for
the annual charge off of the cost of capital expenditures as provided above.

 

(j)            Contributions to operating, capital, maintenance and other
reserves of any kind.

 

(k)           Insurance deductibles.

 

(l)            Costs, penalties, fines and any other expenses incurred as a
result of Landlord or any tenant or other occupant (an “Other Person”) having
violated or failed to comply with the terms, conditions or other requirements of
any lease or any applicable laws.

 

(m)          Costs and expenses necessitated by the negligence or willful
misconduct of any Other Person, its employees, contractors or agents.

 

(n)           Costs for removing, abating or otherwise remediating any hazardous
materials, including but not limited to asbestos, radon, chlorofluorocarbons and
any other hazardous substances which Landlord is obligated to remove in order to
comply with applicable Environmental Laws.

 

(o)           Amounts paid to Landlord, or its subsidiaries or affiliates, for
materials or services furnished by them in connection with the operation of the
Building, but only to the extent that such amounts exceed competitive market
rates for similar materials or services.

 

11

--------------------------------------------------------------------------------


 

(p)           Landlord’s general corporate overhead and general administrative
costs and expenses (as distinguished from costs incurred in the operation of the
Property), including compensation paid to officers or executives of Landlord
above the level of property manager.

 

(q)           Property management fees or other charges for management services
in excess of $50,000.00 per year.

 

(r)            Advertising and promotional expenditures, travel and
entertainment expenses, registration and convention fees.

 

(s)            Costs incurred in connection with the sale or other transfer of
the Building.

 

(t)            Costs incurred by Landlord in connection with the Overlease, as
defined in Section 9.1 of this Lease, unrelated to the operation of the
Property.

 

In addition, if during any portion of any Operating Year for which Operating
Costs are being computed, less than ninety-five percent (95%) of the rentable
area of the Building was leased to tenants or if Landlord is supplying less than
ninety-five percent (95%) of the rentable area of the Building with the services
and utilities being supplied hereunder, Landlord may, at its option, reasonably
project, on an item-by-item basis, the Operating Costs that would have been
incurred if ninety-five percent (95%) of the Building were occupied for such
Operating Year and such services and utilities were being supplied to
ninety-five percent (95%) of the rentable area of the Building, and such
projected amount shall, for the purposes hereof, be deemed to be the Operating
Costs for such Operating Year.  For purposes of the “gross up” provision
contained in this paragraph, Landlord shall only increase Operating Costs which
by their nature vary based on the occupancy of the Building.  Landlord will not
increase those Operating Costs which by their nature are fixed independently of
the level of occupancy of the Building.

 

Provided Tenant shall have paid all amounts invoiced by Landlord on account of
Operating Costs for the applicable Operating Year, Landlord shall permit Tenant,
at Tenant’s sole cost and expense except as hereinafter provided, to review any
of Landlord’s invoices and statements relating to Operating Costs for such
Operating Year, at the place where such invoices and statements are customarily
maintained by Landlord, provided such review is requested by notice given to
Landlord (the “Review Notice”) within one hundred and twenty (120) days after
Tenant’s receipt of Landlord’s year-end statement of Operating Costs for the
applicable Operating Year (the “Final Statement”) and thereafter undertaken by
Tenant or its accountants (provided such accountants are compensated on an
hourly or lump-sum basis and not on a contingency fee basis) with due
diligence.  If Tenant objects to Landlord’s accounting of any Operating Costs,
Tenant shall, not later than the later to occur of (i) the last day on which
Tenant may give a Review Notice, or (ii) thirty (30) days after Landlord makes
its invoices and statements available to Tenant if Tenant has given Landlord a
Review Notice timely, give Landlord a notice (the “Dispute Notice”) that Tenant
disputes the correctness of such accounting, specifying the particular items
which Tenant claims are incorrect.  If Tenant shall not give a Dispute Notice
timely, then Tenant shall be deemed to have waived any and all objections to
such Final Statement.  If any such dispute has not been settled by agreement
within two (2) months thereafter, either party may submit the dispute to
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association.  The decision of the

 

12

--------------------------------------------------------------------------------


 

arbitrators shall be final and binding on Landlord and Tenant and judgment
thereon may be entered in any court of competent jurisdiction.

 

If it should be agreed or decided that Operating Costs were overstated by five
percent (5%) or more, then Landlord shall promptly reimburse Tenant for the
reasonable costs incurred by Tenant in reviewing Landlord’s invoices and
statements, Tenant’s reasonable arbitration costs, plus any excess amount paid
by Tenant on account of overstated Operating Costs with interest at the Default
Rate.  If it should be agreed or decided that Operating Costs were not
overstated at all, then Tenant shall, as Additional Rent, promptly reimburse
Landlord for its costs incurred in the arbitration and in preparing for Tenant’s
review of invoices and statements, and if it should be agreed or decided that
Operating Costs shall have been understated or Tenant shall not have paid
Tenant’s Operating Cost Excess in full, Tenant shall, as Additional Rent,
promptly pay any deficiency. In the event of an overstatement which is less than
five percent (5%), Landlord shall reimburse Tenant for the excess amount paid by
Tenant on account of overstated Operating Costs without interest and each party
shall be responsible for its own costs incurred in connection with such
dispute.  Tenant shall keep confidential all agreements involving the rights
provided in this section and the results of any audits or arbitration conducted
hereunder.  Notwithstanding the foregoing, Tenant shall be permitted to furnish
the foregoing information to its attorneys and accountants to the extent
necessary to perform their respective service for Tenant.

 

4.3          Personal Property and Sales Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant and all taxes
on the sales of services or inventory, merchandise and any other goods by Tenant
in or upon the Premises.

 

4.4          Insurance.

 

4.4.1       Insurance Policies.  Tenant shall, at its expense, take out and
maintain, throughout the term of this Lease, the following insurance:

 

4.4.1.1          Commercial general liability insurance (on an occurrence basis,
including without limitation, broad form contractual liability, bodily injury,
property damage, fire legal liability, and products and completed operations
coverage) under which Tenant is named as an insured and Landlord and Landlord’s
Agent (and the holder of any mortgage on the Premises or Property, as set out in
a notice from time to time) are named (on a 1993 ISO CGL Form or its equivalent)
as additional insureds as their interests may appear, in an amount which shall,
at the beginning of the term, be at least equal to the Commercial General
Liability Insurance Limits, and, which, from time to time during the term, shall
be for such higher limits, if any, as Landlord shall determine to be customarily
carried in the area in which the Premises are located at property comparable to
the Premises and used for similar purposes;

 

4.4.1.2          Worker’s compensation insurance with statutory limits covering
all of Tenant’s employees working on the Premises; and

 

4.4.1.3          So-called “special form” property insurance on a “replacement
cost” basis with an agreed value endorsement covering all furniture,
furnishings, fixtures and equipment and other personal property brought to the
Premises by Tenant or any party claiming

 

13

--------------------------------------------------------------------------------


 

under Tenant and all improvements and betterments to the Premises performed at
Tenant’s expense; and

 

4.4.1.4          So-called “business income and extra expense” insurance
covering twelve months loss of income.

 

4.4.2       Requirements.  All such policies shall contain deductibles not in
excess of that reasonably approved by Landlord, shall contain a clause
confirming that such policy and the coverage evidenced thereby shall be primary
with respect to any insurance policies carried by Landlord and shall be obtained
from responsible companies qualified to do business and in good standing in the
state or district in which the Property is located, which companies shall have a
general policy holder’s rating in Best’s of at least A+ X or otherwise be
acceptable to Landlord. A copy of each paid-up policy evidencing such insurance
(appropriately authenticated by the insurer) or a certificate (on ACORD) Form 28
or its equivalent) of the insurer, certifying that such policy has been issued
and paid in full, providing the coverage required by this Section and containing
provisions specified herein, shall be delivered to Landlord prior to the
commencement of the term of this Lease and, upon renewals, not less than thirty
(30) days prior to the expiration of such coverage.  Each such policy shall be
non-cancelable and not materially changed with respect to the interest of
Landlord and such mortgagees of the Property (and others that are in privity of
estate with Landlord of which Landlord provides notice to Tenant from time to
time) without at least thirty (30) days’ prior written notice thereto.  Any
insurance required of Tenant under this Lease may be furnished by Tenant under a
blanket policy carried by it provided that such blanket policy shall reference
the Premises, and shall guarantee a minimum limit available for the Premises
equal to the insurance amounts required in this Lease.  Landlord may, at any
time, and from time to time, inspect and/or copy any and all insurance policies
required to be procured by Tenant hereunder.

 

4.4.3       Waiver of Subrogation.  Landlord and Tenant shall each endeavor to
secure an appropriate clause in, or an endorsement upon, each property damage
insurance policy obtained by it and covering the Building, the Premises or the
personal property, fixtures and equipment located therein or thereon, pursuant
to which the respective insurance companies waive subrogation and permit the
insured, prior to any loss, to agree with a third party to waive any claim it
might have against said third party.  The waiver of subrogation or permission
for waiver of any claim hereinbefore referred to shall extend to the agents of
each party and its employees and, in the case of Tenant, shall also extend to
all other persons and entities occupying or using the Premises by, through or
under Tenant. If and to the extent that such waiver or permission can be
obtained only upon payment of an additional charge then the party benefiting
from the waiver or permission shall pay such charge upon demand, or shall be
deemed to have agreed that the party obtaining the insurance coverage in
question shall be free of any further obligations under the provisions hereof
relating to such waiver or permission from such insurance companies.

 

Subject to the foregoing provisions of this Subsection 4.4.3, and insofar as may
be permitted by the terms of the property insurance policies carried by it, each
party hereby releases the other with respect to any claim which it might
otherwise have against the other party for any loss or damage to its property to
the extent such damage is actually covered or would have been

 

14

--------------------------------------------------------------------------------


 

covered by policies of property insurance required by this Lease to be carried
by the respective parties hereunder. In addition, Tenant agrees to exhaust any
and all claims against its insurer(s) prior to commencing an action against
Landlord for any loss covered by insurance required to be carried by Tenant
hereunder.

 

4.5          Utilities.  Tenant shall during the term pay all electricity
charges allocable to the Premises and all charges for telephone and other
utilities or services not supplied by Landlord pursuant to Subsections 5.1.1 and
5.1,2, whether designated as a charge, tax, assessment, fee or otherwise, all
such charges to be paid as the same from time to time become due.  Except as
otherwise provided in Article 5, it is understood and agreed that Tenant shall
make its own arrangements for the installation or provision of all utilities and
services and that Landlord shall be under no obligation to furnish any utilities
to the Premises.

 

Tenant acknowledges that Annual Fixed Rent does not include the cost of
supplying electricity to the Premises (including the electricity required to
operate the heat pumps serving the Premises).  The Premises are separately
metered for electricity usage and Tenant shall contract directly with the
utility company for a supply of electricity to the Premises and shall pay all
bills for such electricity to the utility company furnishing the same when due.

 

4.6          Late Payment of Rent.  If any installment of Annual Fixed Rent or
Additional Rent is not paid on or before the date the same is due, it shall bear
interest (as Additional Rent) from the date due until the date paid at the
Default Rate (as defined in Section 8.4).  In addition, if any installment of
Annual Fixed Rent or Additional Rent is unpaid for more than five (5) days after
the date due, Tenant shall pay to Landlord a late charge equal to the greater of
One Hundred Dollars ($100) or five percent (5%) of the delinquent amount.  The
parties agree that the amount of such late charge represents a reasonable
estimate of the cost and expense that would be incurred by Landlord in
processing and administration of each delinquent payment by Tenant, but the
payment of such late charges shall not excuse or cure any default by Tenant
under this Lease.  Absent specific provision to the contrary, all Additional
Rent shall be due and payable in full thirty (30) days after demand by Landlord.

 

4.7          Security Deposit.  Upon execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit.  The Security Deposit shall be held
by Landlord as security for the faithful performance of all the terms of this
Lease to be observed and performed by Tenant.  The Security Deposit shall not be
mortgaged, assigned, transferred or encumbered by Tenant and any such act on the
part of Tenant shall be without force and effect and shall not be binding upon
Landlord.  Tenant shall cause the Security Deposit to be maintained throughout
the term in the amount set forth in Section 1.1.

 

If the Annual Fixed Rent or Additional Rent payable hereunder shall be overdue
and unpaid or should Landlord make any payment on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without prejudice to any other remedy which Landlord may have
on account thereof, appropriate and apply the entire Security Deposit or so much
thereof as may be necessary to compensate Landlord toward the payment of Annual
Fixed Rent, Additional Rent or other sums or loss or damage sustained by
Landlord due to such breach by Tenant, provided that Landlord shall not
appropriate and apply the Security Deposit on account of any breach of this
Lease by Tenant unless Tenant’s breach of

 

15

--------------------------------------------------------------------------------


 

this Lease shall have ripened into a Default of Tenant (i.e. after any
applicable notice and expiration of any applicable cure period); and Tenant
shall forthwith upon demand restore the Security Deposit to the amount stated in
Section 1.1 upon written demand by Landlord, and until Tenant shall have so
restored the Security Deposit to the amount required by Section 1.1, Tenant
shall be deemed to be in default in the payment of Additional Rent for purposes
of Section 8.1(a)(I) hereof.  So long as Tenant shall not be in default of its
obligations under this Lease, Landlord shall return the Security Deposit, or so
much thereof as shall have not theretofore been applied in accordance with the
terms of this Section 4.7, to Tenant promptly following the expiration or
earlier termination of the term of this Lease and the surrender of possession of
the Premises by Tenant to Landlord in accordance with the terms of this Lease. 
While Landlord holds the Security Deposit, Landlord shall have no obligation to
pay interest on the same and shall have the right to commingle the same with
Landlord’s other funds.  If Landlord conveys Landlord’s interest under this
Lease, the Security Deposit, or any part thereof not previously applied, shall
be turned over by Landlord to Landlord’s grantee, and Tenant shall look solely
to such grantee for proper application of the Security Deposit in accordance
with the terms of this Section 4.7 and the return thereof in accordance
herewith.  The holder of a mortgage on the Property shall not be responsible to
Tenant for the return or application of the Security Deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such holder actually
receives the Security Deposit.

 

ARTICLE 5

 

Landlord’s Covenants

 

5.1          Affirmative Covenants.  Landlord shall, during the term of this
Lease provide the following:

 

5.1.1       Heat and Air-Conditioning.  Landlord shall provide tempered water
for the operation of the heat pumps in the Premises sufficient to maintain the
Premises at comfortable temperatures for general office use, subject to all
federal, state and municipal regulations, during Normal Building Operating Hours
(as defined in the Rules and Regulations) and subject to compliance by Tenant
with the following and the provisions of Section 6.2.4 (reserving the right, at
any time, to change energy or heat sources). In addition, Landlord shall provide
reasonable heat, ventilation and air-conditioning (“HVAC”) to the common areas
of the Property.  If Tenant shall require heat or air-conditioning at times
other than Normal Building Operating Hours, Landlord may furnish tempered water
to operate Tenant’s heat pumps at such times and Tenant shall pay therefor such
charges as may from time to time be in effect.  If the temperature otherwise
maintained in any portion of the Premises is adversely affected as a result of
(i) the type or quantity of any lights, machines or equipment used by Tenant in
the Premises, (ii) the occupancy of any portion of the Premises by more than one
person per two hundred (200) square feet of rentable area, (iii) an electrical
load for lighting or power in excess of the limits specified in Section 6.2.4,
or (iv) any partitioning or other improvements installed by Tenant, then at
Tenant’s sole but reasonable cost, Landlord may install any equipment, or modify
any existing equipment Landlord deems necessary to restore the temperature
balance.  Tenant agrees to keep closed, when necessary, blinds or other window
treatments which, because of the sun’s position, must be closed to provide for
the efficient operation of the air conditioning system, and Tenant agrees to
cooperate with Landlord and to abide by the reasonable regulations and
requirements

 

16

--------------------------------------------------------------------------------


 

which Landlord may prescribe for the proper functioning and protection of the
heat pumps and Building HVAC system.

 

5.1.2       Cleaning; Water.  Landlord shall provide cleaning, maintenance and
landscaping to the common areas of the Building and Property (including snow
removal to the extent necessary to maintain reasonable access to the Building)
in accordance with standards generally prevailing throughout the term hereof in
comparable office buildings in Cambridge, Massachusetts; furnish water for
ordinary drinking, lavatory and toilet facilities (as opposed to special
laboratory or other uses in excess of general office uses) and cause the
Premises to be cleaned on Business Days (as defined in the Rules and
Regulations) in accordance with standards of comparable office buildings in
Cambridge, Massachusetts.  Tenant shall pay to Landlord upon invoice the actual
costs incurred by Landlord for (x) extra cleaning work in the Premises required
because of carelessness, indifference, misuse or neglect on the part of Tenant
or its subtenants or its or their employees or visitors, and (y) removal from
the Premises and the Building of any refuse and rubbish of Tenant in excess of
that ordinarily accumulated in business office occupancy, including, without
limitation, kitchen refuse, or at times other than Landlord’s standard cleaning
times.  Notwithstanding the foregoing, Landlord shall not be required to clean
any portions of the Premises used for preparation, serving or consumption of
food or beverages or other special purposes if same require greater or more
difficult cleaning work than office areas, and Tenant agrees, at Tenant’s
expense, to retain Landlord’s cleaning contractor to perform such extra
cleaning, provided that the charges of such cleaning contractor shall be
commercially reasonable.

 

Landlord, its cleaning contractor and their respective employees shall have
access to the Premises after 6:00 p.m. and before 8:00 a.m. and shall have the
right to use, without charge therefor, all light, power and water in the
Premises reasonably required to clean the Premises as required hereunder.

 

5.1.3       Elevator, Lighting, Electricity.  Landlord shall furnish
non-exclusive passenger elevator service from the lobby to the Premises;
purchase and install, as part of Operating Costs, all building standard lamps,
tubes, bulbs, starters and ballasts for the Building-standard lighting fixtures
in the Premises; provide lighting to public and common areas of the Property;
and provide the common wiring, risers and conduits required for the utility
company to furnish a supply of electrical power to the Premises to accommodate a
load not exceeding the limitations contained in Section 6.2.4.

 

5.1.4       Repairs.  Except as otherwise expressly provided herein, Landlord
shall make such repairs and replacements to the heat pumps within the Premises,
to the roof, exterior walls, floor slabs and other structural components of the
Building, and to the common areas and facilities of the Building (including any
common plumbing, electrical and HVAC equipment, elevators and any other common
equipment or systems in the Building) as may be necessary to keep them in good
repair and condition (exclusive of equipment installed by Tenant and except for
those repairs required to be made by Tenant pursuant to Subsection 6.1.3 hereof
and repairs or replacements occasioned by any act or negligence of Tenant, its
servants, agents, customers, contractors, employees, invitees, or licensees).

 

17

--------------------------------------------------------------------------------

 

5.2                               Interruption.  Landlord shall have no
responsibility or liability to Tenant for failure, interruption, inadequacy,
defect or unavailability of any services, facilities, utilities, repairs or
replacements or for any failure or inability to provide access or to perform any
other obligation under this Lease caused by breakage, accident, fire, flood or
other casualty, strikes or other labor trouble, order or regulation of or by any
governmental authority, inclement weather, repairs, inability to obtain or
shortages of utilities, supplies, labor or materials, war, civil commotion or
other emergency, transportation difficulties or due to any act or neglect of
Tenant or Tenant’s servants, agents, employees or licensees or for any other
cause beyond the reasonable control of Landlord, and in no event shall Landlord
be liable to Tenant for any indirect or consequential damages suffered by Tenant
due to any such failure, interruption, inadequacy, defect or unavailability; and
failure or omission on the part of Landlord to furnish any of same for any of
the reasons set forth in this paragraph shall not be construed as an eviction of
Tenant, actual or constructive, nor entitle Tenant to an abatement of rent, nor
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease.

 

Landlord reserves the right to deny access to the Building and to interrupt the
services of the HVAC, plumbing, electrical or other mechanical systems or
facilities in the Building when necessary from time to time by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary, until
such repairs, alterations, replacements or improvements shall have been
completed. Landlord shall use reasonable efforts to minimize the duration of any
such interruption and to give to Tenant at least three (3) days’ notice if
service is to be interrupted, except in cases of emergency.

 

If due to Landlord’s negligence or default, (i) the Premises or any portion
thereof are unusable by Tenant for a period of more than five (5) consecutive
Business Days following notice from Tenant due to (I) a lack of any of water,
sewer, elevator service, access or electricity or (II) the failure by Landlord
to perform repairs which Landlord is obligated to perform pursuant to
Section 5.1.4, and (ii) Tenant shall, concurrently with the giving of such
notice, discontinue use of the Premises or the portion thereof which is unusable
as a result (other than for sporadic purposes such as salvage, security or
retrieval of property), then as Tenant’s sole remedy the Annual Fixed Rent and
Additional Rent on account of Taxes and Operating Costs shall be equitably
abated for such portion of the Premises rendered unusable for the period
commencing on the expiration of such five (5) Business Day period and ending on
the date that the Premises (or such portion) is rendered usable.  If more than
fifty percent (50%) of the Premises is rendered unusable and if Tenant shall
vacate the entire Premises, then the aforesaid abatement shall be a full
abatement.  Any notice from Tenant pursuant to the first sentence of this
paragraph shall expressly state that the failure of Landlord to cure any claimed
default timely shall give rise to Tenant’s rights of rent abatement.  The
provisions of this paragraph shall not apply to interruption caused by fire or
other casualty (as to which Article 7 shall control).

 

5.3                               Outside Services.  In the event Tenant wishes
to obtain services or to hire vendors relating to the Premises, Tenant shall
first obtain the prior approval of Landlord for the installation and/or
utilization of such services or vendors, which approval shall not be
unreasonably withheld, conditioned or delayed. Such services shall include, but
shall not be limited to, utility providers, security services, movers and
equipment installers, but this Section 

 

18

--------------------------------------------------------------------------------


 

5.3 shall not apply to mail or package delivery services, caterers, persons or
firms servicing Tenant’s business equipment at the Premises, or to the vendors
of supplies, materials or other items used by Tenant in the ordinary conduct of
its business.  Notwithstanding any Landlord approval of the installation and/or
utilization of such services or vendors, such installation and utilization shall
be at Tenant’s sole cost, risk and expense.

 

5.4                               Access to Building.  During Normal Building
Operating Hours, the Building shall, subject to the provisions of Section 5.2,
be open and access to the Premises shall be freely available, subject to the
Rules and Regulations.  During periods other than Normal Building Operating
Hours, Tenant shall have access to the Premises, but such access shall also be
subject to the Rules and Regulations.  As of the Date of this Lease, access to
the Building outside of Normal Building Operating Hours is by means of an
electronic access control system. Landlord shall provide Tenant with a
reasonable number of key cards for such system.  The initial key cards shall be
at no charge to Tenant. Landlord may charge a reasonable fee for any new or
replacement access cards requested by Tenant from time to time sufficient to
reimburse Landlord for the cost of providing such additional key cards.  Tenant
acknowledges that Tenant is responsible for providing security to the Premises
following Tenant’s entry onto the Premises for any reason and for its own
personnel whenever located therein.

 

5.5                               Indemnification.  Subject to all limitations,
waivers, exclusions and conditions contained in this Lease (each of which shall
control in the event of any conflict or inconsistency with this Section 5.5),
Landlord shall defend and indemnify Tenant and its directors, officers, agents
and employees against and from any and all claims, liabilities or penalties
asserted by or on behalf of any third party on account of bodily injury or
damage to the property of such third party (excluding damage to the property of
any subtenant or assignee of Tenant) arising out of the negligence, breach of
this Lease or other wrongful conduct of Landlord or its agents, contractors or
employees during the term of this Lease.  In case of any action or proceeding
brought against Tenant by reason of any such claim, Landlord, upon notice from
Tenant, shall resist or defend such action or proceeding and employ counsel
therefor reasonably satisfactory to Tenant.

 

ARTICLE 6

 

Tenant’s Additional Covenants

 

6.1                               Affirmative Covenants.  Tenant shall do the
following:

 

6.1.1                     Perform Obligations.  Tenant shall perform promptly
all of the obligations of Tenant set forth in this Lease; and pay when due the
Annual Fixed Rent and Additional Rent and all other amounts which by the terms
of this Lease are to be paid by Tenant.

 

6.1.2                     Use.  Tenant shall, during the term of this Lease, use
the Premises only for the Permitted Uses and from time to time to procure and
maintain all licenses and permits necessary therefor and for any other use or
activity conducted at the Premises, at Tenant’s sole expense.  The Permitted
Uses shall expressly exclude use for utility company offices, or employment
agency or governmental or quasi-governmental offices.

 

19

--------------------------------------------------------------------------------


 

6.1.3                     Repair and Maintenance.  Tenant shall, during the term
of this Lease, maintain the Premises in neat and clean order and condition and
perform all repairs to the Premises and all fixtures, systems, and equipment
therein (including Tenant’s equipment and other personal property) as are
necessary to keep them in good and clean working order, appearance and
condition, reasonable use and wear thereof and damage by fire or by unavoidable
casualty only excepted and shall replace any damaged or broken glass in windows
and doors of the Premises (except glass in the exterior walls of the Building)
with glass of the same quality as that damaged or broken.

 

6.1.4                     Compliance with Law.  Tenant shall, during the term of
this Lease, make all repairs, alterations, additions or replacements to the
Premises required by any law or ordinance or any order or regulation of any
public authority; keep the Premises safe and equipped with all safety appliances
so required; and comply with, and perform all repairs, alterations, additions or
replacements required by, the orders and regulations of all governmental
authorities with respect to zoning, building, fire, health and other codes,
regulations, ordinances or laws applicable to the Premises or other portions of
the Property and arising out of any particular use or manner of use of the
Premises by Tenant (i.e. other than mere occupancy for general office purposes)
or arising out of any work performed by Tenant, except that Tenant may (but only
so long as (i) Landlord shall not be subject to any fine or charge, (ii) neither
the Property nor any portion thereof shall be subject to being condemned or
vacated and (iii) neither the Property nor any portion thereof shall be subject
to any lien or encumbrance) defer compliance so long as the validity of any such
law, ordinance, order or regulation shall be contested by Tenant in good faith
and by appropriate legal proceedings, if Tenant first gives Landlord assurance
or security against any loss, cost or expense on account thereof in form and
amount acceptable to Landlord.  Tenant shall use of the Premises in compliance
with, and Tenant shall cause its employees, contractors and invitees to observe,
all laws, codes and regulations of governmental authorities applicable to the
Premises and Building, including, without limitation, those prohibiting or
restricting smoking.

 

6.1.5                     Indemnification.  Tenant shall neither hold, nor
attempt to hold, Landlord or its employees or Landlord’s agents or their
employees liable for, and Tenant shall indemnify and hold harmless Landlord, its
employees and Landlord’s agents and their employees from and against, any and
all demands, claims, causes of action, fines, penalties, damage, liabilities,
judgments and expenses (including, without limitation, attorneys’ fees) incurred
in connection with or arising from: (i) the use or occupancy or manner of use or
occupancy of the Premises by Tenant or any person claiming under Tenant;
(ii) any matter occurring on the Premises during the term; (iii) any acts,
omissions or negligence of Tenant or any person claiming under Tenant, or the
contractors, agents, employees, invitees or visitors of Tenant or any such
person; (iv) any breach, violation or nonperformance by Tenant, or any person
claiming under Tenant or the employees, agents, contractors, invitees or
visitors of Tenant or any such person of any term, covenant or provision of this
Lease or any law, ordinance or governmental requirement of any kind; and (v) any
injury or damage to the person, property or business of Tenant, its employees,
agents, contractors, invitees, visitors or any other person entering upon the
Property under the express or implied invitation of Tenant. If any action or
proceeding is brought against Landlord or its employees or Landlord’s agents or
their employees by reason of any such claim, Tenant, upon notice from Landlord,
shall defend the same, at Tenant’s expense, with counsel reasonably satisfactory
to Landlord. Notwithstanding the foregoing in no event shall this Section 6.1.5

 

20

--------------------------------------------------------------------------------


 

require Tenant to indemnify or defend Landlord or its employees or Landlord’s
agents or their employees against any loss, cost, damage, liability, claim, or
expense to the extent arising out of the gross negligence or willful misconduct
of Landlord or its employees or Landlord’s agents or their employees.

 

6.1.6                     Landlord’s Right to Enter.  Tenant shall, during the
term of this Lease, permit Landlord and its agents and invitees.to enter into
and examine the Premises at reasonable times and to show the Premises to
prospective lessees, lenders, partners and purchasers and others having a bona
fide interest in the Premises, and to make such repairs, alterations and
improvements and to perform such testing and investigation as Landlord shall
reasonably determine to make or perform, and, during the last six (6) months
prior to the expiration of this Lease, to keep affixed in suitable places
notices of availability of the Premises.  Except in instances posing an imminent
threat to life or property, and except for any entry pursuant to the performance
of Landlord’s routine obligations under Article 5, Landlord shall give Tenant
reasonable notice prior to making any entry onto the Premises, provided,
however, notwithstanding Section 10.1 to the contrary, such notice may be made
orally or by email.

 

6.1.7                     Personal Property at Tenant’s Risk.  Tenant shall,
during the term of this Lease keep, at the sole risk and hazard of Tenant, all
of the furnishings, fixtures, equipment, effects and property of every kind,
nature and description of Tenant and of all persons claiming by, through or
under Tenant which may be on the Property.

 

6.1.8                     Payment of Landlord’s Cost of Enforcement.  Tenant
shall pay on demand Landlord’s expenses, including reasonable attorneys’ fees,
incurred in enforcing any obligation of Tenant under this Lease or in curing any
default by Tenant under this Lease as provided in Section 8.4.

 

6.1.9                     Yield Up.  Tenant shall, at the expiration or earlier
termination of the term of this Lease, surrender all keys to the Premises;
remove all of its trade fixtures and personal property in the Premises; remove
such installations (including wiring and cabling wherever located), alterations,
signs and improvements made (or if applicable, restore any items removed) by or
on behalf of Tenant as Landlord may request, wherever located; repair all damage
caused by such removal; and vacate and yield up the Premises (including all
installations, alterations, signs and improvements made by or on behalf of
Tenant except as Landlord shall request Tenant to remove), broom clean and in
the same good order and repair in which Tenant is obliged to keep and maintain
the Premises by the provisions of this Lease, damage by casualty and ordinary
wear and tear excepted. If Landlord so requests, Tenant, at its sole cost and
expense, shall properly cap or seal its wiring and cabling (wherever located) at
each end, properly label such wiring and cabling for future use, and surrender
such wiring and cabling in a good and safe condition on or before the earlier of
(i) the expiration or earlier termination of the term of this Lease, or (ii) the
date on which Tenant discontinues the use of such wiring and cabling. Any
property not so removed shall be deemed abandoned and may be removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises and for use and occupancy during the period after the expiration or
earlier termination of the term of this Lease and prior to the performance by
Tenant of its obligations under this subsection 6.1.9.

 

21

--------------------------------------------------------------------------------


 

6.1.10              Rules and Regulations.  Tenant shall, during the term of
this Lease, observe and abide by the Rules and Regulations of the Building set
forth as Exhibit B, as the same may from time to time be amended, revised or
supplemented (the “Rules and Regulations”).  Tenant shall further be responsible
for compliance with the Rules and Regulations by the employees, servants, agents
and visitors of Tenant.  The failure of Landlord to enforce any of the Rules and
Regulations against Tenant, or against any other tenant or occupant of the
Building, shall not be deemed to be a waiver of such Rules and Regulations.
Tenant shall be liable for all injuries or damages sustained by Landlord or
Landlord’s agents or by other tenants, occupants or invitees of the Building
arising by reason of any breach of the Rules or Regulations by Tenant or by
Tenant’s agents or employees.

 

6.1.11              Estoppel Certificate.  Tenant shall, within ten (10) days’
following written request by Landlord, execute, acknowledge and deliver to
Landlord a statement in form satisfactory to Landlord in writing certifying that
this Lease is unmodified and in full force and effect and that Tenant has no
defenses, offsets or counterclaims against its obligations to pay the Annual
Fixed Rent and Additional Rent and any other charges and to perform its other
covenants under this Lease (or, if there have been any modifications, that this
Lease is in full force and effect as modified and stating the modifications and,
if there are any defenses, offsets or counterclaims, setting them forth in
reasonable detail), the dates to which the Annual Fixed Rent and Additional Rent
and other charges have been paid, and any other matter pertaining to this
Lease.  Any such statement delivered pursuant to this subsection 6.1.11 may be
relied upon by any prospective purchaser or mortgagee of the Property, or any
prospective assignee of such mortgage.

 

6.1.12              Landlord’s Expenses For Consents.  Tenant shall reimburse
Landlord, as Additional Rent, promptly on demand for all reasonable
out-of-pocket, third party legal, engineering and other professional services
expenses incurred by Landlord in connection with all requests by Tenant for
consent or approval hereunder.

 

6.2                               Negative Covenants.  Tenant shall not do the
following.

 

6.2.1                     Assignment and Subletting.  Tenant shall not assign,
mortgage, pledge, hypothecate, encumber or otherwise transfer this Lease or
sublease (which term shall be deemed to include the granting of concessions and
licenses and the like) all or any part of the Premises or suffer or permit this
Lease or the leasehold estate hereby created or any other rights arising under
this Lease to be assigned, transferred, mortgaged, pledged, hypothecated or
encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, or the Premises to be offered or advertised for assignment or
subletting, except as hereinafter provided. .

 

Notwithstanding the preceding paragraph, so long as Health Care Ventures LLC is
the tenant under this Lease, Tenant may allow the employees or principals of any
entity owned in whole or in part by any investment fund managed by Tenant to
occupy office space within the Premises and to share the use of the Premises
with Tenant for the Permitted Uses without entering into a sublease, so long as
such third parties utilize the same common areas within the Premises as Tenant
and do not occupy more than two thirds (2/3) of the office space within the
Premises in the aggregate.  Provided Tenant shall have given Landlord notice of
the name of any

 

22

--------------------------------------------------------------------------------


 

such entity whose employees or principals shall occupy space in the Premises,
Landlord agrees, as an accommodation to Tenant only, to accept payments of
Annual Fixed Rent and Additional Rent for Taxes and Operating Costs from such
entities that are delivered to Landlord by Tenant concurrently with Tenant’s
monthly payments of Annual Fixed Rent and Additional Rent in accordance with
this Lease and to credit the same against the amounts thereof due from Tenant
under this Lease.  In addition, Landlord agrees to provide services and
materials for or related to the Premises at the sole request of any such entity
(Tenant hereby authorizing Landlord to provide such requested services or
materials without notice to Tenant), and Tenant agrees that Tenant shall be
liable for the cost of any such services or materials provided by Landlord that
Landlord is not obligated by this Lease to provide on a rent inclusion basis as
if the same were requested by Tenant.  No use or occupancy of the Premises by
any third party pursuant to this paragraph, nor the acceptance of rent from any
such third party, nor Landlord’s furnishing of any services or materials at the
request of any such third party shall vest in any such third party or anyone
acting under such third party any rights (including, without limitation, the
right to be listed on the Building directory) or interest in this Lease or the
Premises.

 

Notwithstanding the foregoing, Tenant may, without the need for Landlord’s
consent, but only upon not less than ten (10) days prior notice to Landlord,
assign its interest in this Lease (a “Permitted Assignment”) to (i) any entity
which shall be a successor to Tenant either by merger or consolidation (a
“Merger”) or to a purchaser of all or substantially all of Tenant’s assets in
either case provided the successor or purchaser shall have a tangible net worth,
after giving effect to the transaction, of not less than the greater of the net
worth of Tenant named in Section 1.1 as of the Date of this Lease or the net
worth of Tenant named in Section 1.1 immediately prior to such Merger or sale
(the “Required Net Worth”) or (ii) any entity. (an “Affiliate”) which is a
direct or indirect subsidiary or parent (or a direct or indirect subsidiary of a
parent) of the named Tenant set forth in Section 1.1, in either case of (i) or
(ii) only so long as (I) the principal purpose of such assignment is not the
acquisition of Tenant’s interest in this Lease (except if such assignment is
made for a valid intracorporate business purpose to an Affiliate) and is not
made to circumvent the provisions of this Section 6.2.1, (II) except if pursuant
to a Merger permitted by clause (i) above, Tenant shall, contemporaneously with
such assignment, provide Landlord with a fully executed counterpart of any such
assignment, which assignment shall comply with the provisions of this
Section 6.2.1 and shall include an agreement by the assignee in form reasonably
satisfactory to Landlord, to assume all of Tenant’s obligations under this Lease
and be bound by all of the terms of this Lease, (III) in the case of an actual
or deemed assignment pursuant to clause (i), Tenant shall provide Landlord, not
less than ten (10) days in advance of any such assignment, evidence reasonably
satisfactory to Landlord of the Required Net Worth of the successor or
purchaser, and (IV) there shall not be a Default of Tenant at the effective date
of such assignment.  Tenant shall also be permitted, without the need for
Landlord’s consent, but only upon not less than ten (10) days prior notice to
Landlord, to enter into any sublease (a “Permitted Sublease”) with any Affiliate
provided that such sublease shall expire upon any event pursuant to which the
sublessee thereunder shall cease to be an Affiliate.  Any assignment to an
Affiliate shall provide that it may, at Landlord’s election, be terminated and
deemed void if during the term of this Lease such assignee or any successor to
the interest of Tenant hereunder shall cease to be an Affiliate.

 

In the event that Tenant shall intend to enter into any sublease or assignment,
other than a Permitted Sublease or Permitted Assignment, then Tenant shall, not
later than sixty (60) days

 

23

--------------------------------------------------------------------------------


 

prior to the proposed commencement of such sublease or assignment, give Landlord
notice of such intent, identifying the proposed subtenant or assignee, all of
the terms and conditions of the proposed sublease or assignment and such other
information as the Landlord may reasonably request.

 

Landlord shall not unreasonably condition or withhold its consent to a proposed
assignment or sublease, provided that, in addition to any other grounds for
withholding of consent, Landlord may withhold its consent if in Landlord’s good
faith judgment: (i) the proposed assignee or subtenant does not have the
financial strength to perform its obligations under the proposed assignment or
sublease; (ii) the proposed assignee or subtenant is a business competitor of
Landlord or is an affiliate of a business competitor of Landlord; (iii) the
identity of the proposed assignee or subtenant is, or the intended use of any
part of the Premises would be, in Landlord’s determination, inconsistent with
first-class office space or Landlord’s commitments to other tenants in the
Building; (iv) at the time of the proposed assignment or subleasing Landlord is
able to meet the space requirements of Tenant’s proposed assignee or subtenant
by leasing available space in the Building to such person or entity and either
(a) the proposed assignee or subtenant is a tenant or other occupant of the
Building (or is an entity affiliated with any such tenant or occupant), or
(b) the proposed assignee or subtenant is an entity, or is affiliated with any
entity, which shall have entered into negotiation with Landlord for space in the
Building within the preceding six (6) months; (vi) the use of the Premises or
the Building by the proposed assignee or subtenant would increase Operating
Costs, require any alterations to the Building to cause the Building to comply
with applicable laws, or otherwise cause Landlord to incur any additional cost
or expense or (vii) any such sublease shall result in the Premises being
occupied by more than one party in addition to Tenant at any one time.

 

If any part of the Premises are sublet (or occupied by any party other than
Tenant and its employees) after a Default of Tenant Landlord may collect the
rents from such assignee, subtenant or occupant, as the case may be, and apply
the net amount collected to the Annual Fixed Rent and Additional Rent herein
reserved, but no such collection shall be deemed a waiver of the provisions set
forth in the first paragraph of this Subsection 6.2.1, the acceptance by
Landlord of such subtenant or occupant, as the case may be, as a tenant, or a
release of Tenant from the future performance by Tenant of its covenants,
agreements or obligations contained in this Lease.

 

Any sublease of all or any portion of the Premises shall provide that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subject or subordinate, that other than the payment of Annual Fixed
Rent and Additional Rent due pursuant to Sections 4.1, 4.2.1 and 4.2.2 or any
obligation relating solely to those portions of the Premises which are not part
of the subleased premises, the subtenant shall comply with and be bound by all
of the obligations of Tenant hereunder, that unless Landlord waives such
prohibition, the subtenant may not enter into any sub-sublease, sublease
assignment, license or any other agreement granting any right of occupancy of
any portion of the subleased premises; and that Landlord shall be an express
beneficiary of any such obligations, and that in the event of termination of
this Lease or reentry or dispossession of Tenant by Landlord under this Lease,
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that neither Landlord nor any

 

24

--------------------------------------------------------------------------------


 

mortgagee of the Property, as holder of a mortgage or as Landlord under this
Lease if such mortgagee succeeds to that position, shall (a) be liable for any
act or omission of Tenant under such sublease, (b) be subject to any credit,
counterclaim, offset or defense which theretofore accrued to such subtenant
against Tenant, or (c) be bound by any previous modification of such sublease
unless consented to by Landlord and such mortgagee or by any previous prepayment
of more than one (1) month’s rent, (d) be bound by any covenant of Tenant to
undertake or complete any construction of the Premises or any portion thereof,
(e) be required to account for any security deposit of the subtenant other than
any security deposit actually received by Landlord, (f) be bound by any
obligation to make any payment to such subtenant or grant any credits unless
specifically agreed to by Landlord and such mortgagee, (g) be responsible for
any monies owing by Tenant to the credit of subtenant or (h) be required to
remove any person occupying the Premises or any part thereof; and such sublease
shall provide that the subtenant thereunder shall, at the request of Landlord,
execute a suitable instrument in confirmation of such agreement to attorn.  The
provisions of this paragraph shall not be deemed a waiver of the provisions set
forth in the first paragraph of this Subsection 6.2.1.

 

No subletting or assignment shall in any way impair the continuing primary
liability of the named Tenant set forth in Section 1.1 and any immediate or
remote successor in interest, and no consent to any subletting or assignment in
a particular instance shall be deemed to be a waiver of the obligation to obtain
the Landlord’s written approval in the case of any other subletting or
assignment.  The joint and several liability of Tenant named herein and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Lease on Tenant’s
part to be performed or observed, shall not in any way be discharged, released
or impaired by any (a) agreement which modifies any of the rights or obligations
of the parties under this Lease, (b) stipulation which extends the time within
which an obligation under this Lease is to be performed, (c) waiver of the
performance of an obligation required under this Lease, or (d) failure to
enforce any of the obligations set forth in this Lease.  No assignment,
subletting or occupancy shall affect the Permitted Uses.  Any subletting,
assignment or other transfer of Tenant’s interest in this Lease in contravention
of this Subsection 6.2.1 shall be voidable at Landlord’s option.

 

If the rent and other sums (including, without limitation, all monetary payments
plus the reasonable value of any services performed or any other thing of value
given by any assignee or subtenant in consideration of such assignment or
sublease), either initially or over the term of any assignment or sublease
(other than a Permitted Assignment of a Permitted Sublease), payable by such
assignee or subtenant on account of an assignment or sublease of all or any
portion of the Premises exceed the sum of (i) Annual Fixed Rent plus
(ii) Additional Rent called for hereunder with respect to the space assigned or
sublet plus (iii) the cost of any leasehold improvements to the space to be
subleased and any reasonable brokerage commissions, construction costs and
attorneys fees incurred by Tenant in connection with such sublease or assignment
(such costs to be amortized over the term of such sublease or assignment),
Tenant shall pay fifty percent (50%) of such excess to Landlord, as Additional
Rent, payable monthly at the time for payment of Annual Fixed Rent.  Nothing in
this paragraph shall be deemed to abrogate the provisions of this Subsection
6.2.1 and Landlord’s acceptance of any sums pursuant to this paragraph shall not
be deemed a granting of consent to any assignment of the Lease or sublease of
all or any portion of the Premises.

 

25

--------------------------------------------------------------------------------


 

6.2.2                     Nuisance.  Tenant shall not injure, deface or
otherwise harm the Premises; nor commit any nuisance; nor permit in the Premises
any vending machine (except such as is used for the sale of merchandise to
employees of Tenant) or inflammable fluids or chemicals (except such as are
customarily used in connection with standard office equipment); nor permit any
cooking to such extent as requires special exhaust venting; nor permit the
emission of any objectionable noise or odor; nor make, allow or suffer any
waste; nor make any use of the Premises which is improper, offensive or contrary
to any law or ordinance or which will invalidate or increase the premiums for
any of Landlord’s insurance or which is liable to render necessary any
alteration or addition to the Building; nor conduct any auction, fire, “going
out of business” or bankruptcy sales.

 

6.2.3                     Floor Load; Heavy Equipment.  Tenant shall not place a
load upon any floor of the Premises exceeding the lesser of the floor load
capacity which such floor was designed to carry or which is allowed by law. 
Landlord reserves the right to prescribe the weight and position of all heavy
business machines and equipment, including safes, which shall be placed so as to
distribute the weight. Business machines and mechanical equipment which cause
vibration or noise shall be placed and maintained by Tenant at Tenant’s expense
in settings sufficient to absorb and prevent vibration, noise and annoyance.

 

6.2.4                     Electricity.  Tenant shall not connect to the
electrical distribution system serving the Premises (i) a total load exceeding
the lesser of the capacity of such system or the maximum load permitted from
time to time under applicable governmental regulations or (ii) any apparatus or
device in the Premises (1) using current in excess of 110 volts, or (2) which
would cause Tenant’s electrical demand load to exceed 1.0 watts per rentable
square foot for overhead lighting or 2.0 watts per rentable square foot for
convenience outlets.  The capacity of the electrical distribution system serving
the Premises shall be the lesser of (a) the capacity of the branch of the system
serving the Premises exclusively or (b) the share of the capacity of the system
serving the entire Building allocated to the Premises, which shall be based on
the ratio of the Premises Rentable Area to the rentable area of the Building.

 

6.2.5                     Installation, Alterations or Additions.  Tenant shall
not make any installations, alterations, additions or improvements (collectively
and individually referred to in this Section 6.2.5 as “work”) in, to or on the
Premises nor to permit the making of any holes in the walls or partitions
(except to hang pictures, shelves, marker boards and customary office art),
ceilings or floors without on each occasion obtaining the prior consent of
Landlord, and then only pursuant to plans and specifications approved by
Landlord in advance in each instance. Landlord’s approval shall not be
unreasonably withheld or delayed with respect to alterations, additions or
improvements which do not affect the structural elements of the Building, equal
or exceed Building standards in quality and do not affect the plumbing, heating,
ventilating, air-conditioning, mechanical, electrical or life-safety systems of
the Building, are not visible from outside of the Premises and shall not
increase Taxes or Operating Costs nor require Landlord to perform any work to
the Property; and Tenant need not obtain Landlord’s consent to change the
finishes within the Premises provided Tenant shall give Landlord prior notice
thereof and any such work shall be scheduled at a time reasonably acceptable to
Landlord.  All work to be performed to the Premises by Tenant shall (i) be
performed in a good and workmanlike manner by contractors approved in advance by
Landlord and in compliance with all applicable zoning, building, fire, health
and other codes, regulations, ordinances and laws, (ii) be made at Tenant’s

 

26

--------------------------------------------------------------------------------


 

sole cost and expense and at such times and in such a manner as Landlord may
from time to time designate, and (iii) be free of liens and encumbrances and
become part of the Premises and the property of Landlord without being deemed
additional rent for tax purposes, Landlord and Tenant agreeing that Tenant shall
be treated as the owner of the work for tax purposes until the expiration or
earlier termination of the term hereof, subject to Landlord’s rights pursuant to
Section 6.1.9 to require Tenant to remove the same at or prior to the expiration
or earlier termination of the term hereof and, to the extent Landlord shall make
such election, title thereto shall remain vested in Tenant at all times.  Tenant
shall pay promptly when due the entire cost of any work to the Premises so that
the Premises, Building and Property shall at all times be free of ‘liens, and,
at Landlord’s request, Tenant shall furnish to Landlord a bond or other security
acceptable to Landlord assuring that any such work will be completed in
accordance with the plans and specifications theretofore approved by Landlord
and assuring that the Premises will remain free of any mechanics’ lien or other
encumbrances that may arise out of such work.  Prior to the commencement of any
such work, and throughout and until completion thereof, Tenant and/or its
contractors shall maintain, or cause to be maintained, such insurance as shall
be reasonably required by Landlord.  In addition, Tenant shall save Landlord
harmless and indemnified from all injury, loss, claims or damage to any person
or property occasioned by or arising out of such work. Whenever and as often as
any mechanic’s or materialmen’s lien shall have been filed against the Property
based upon any act of Tenant or of anyone claiming through Tenant, Tenant shall
within three (3) days of notice from Landlord to Tenant take such action by
bonding, deposit or payment as will remove or satisfy the lien.  Tenant shall,
upon request of Landlord, execute and deliver to Landlord a bill of sale
covering any work Tenant shall be required to surrender hereunder.

 

Tenant’s contracts and purchase orders for work in the Premises shall require
that each contractor comply with the provisions of this Section 6.2.5, the
Rules and Regulations and all other provisions of this Lease applicable to the
activities of the contractor anywhere on the Property.  If Tenant or any of its
contractors or subcontractors shall fail or refuse to comply with any such
obligations, then upon notice to Tenant, Landlord may require Tenant to cease
performance of the work immediately until Tenant makes arrangements satisfactory
to Landlord to achieve compliance.

 

Tenant shall not, at any time, directly or indirectly, employ or permit the
employment of any contractor, mechanic or laborer in the Premises, if such
employment will interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others.  In the event of any such
interference or conflict, Tenant, upon demand of Landlord, shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.

 

6.2.6                     Abandonment.  Tenant shall not abandon or vacate the
Premises during the team.

 

6.2.7                     Signs.  Tenant shall not paint or place any signs or
place any curtains, blinds, shades, awnings, aerials, or the like, visible from
outside the Premises. Landlord shall install Building standard tenant
identification signage on or adjacent to the entry doors to the Premises shall
maintain a tenant directory in the lobby of the Building in which will be placed
Tenant’s name and the location of the Premises in the Building.

 

27

--------------------------------------------------------------------------------

 

6.2.8                     Oil and Hazardous Materials.  Tenant shall not
introduce on or transfer to the Premises or Property, any Hazardous Materials
(as hereinafter defined); nor dump, flush or otherwise dispose of any Hazardous
Materials into the drainage, sewage or waste disposal systems serving the
Premises or Property; nor generate, store, use, release, spill or dispose of any
Hazardous Materials in or on the Premises or the Property, or transfer any
Hazardous Materials from the Premises to any other location; and Tenant shall
not commit or suffer to be committed in or on the Premises or Property any act
which would require any reporting or filing of any notice with any governmental
agency pursuant to any statutes, laws, codes, ordinances, rules or regulations,
present or future, applicable to the Property or to Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not be prohibited from using minimal
quantities of cleaning fluids, photocopy toner and other products or substances
which may constitute or contain Hazardous Materials, but which are customarily
present in or about premises devoted to first-class administrative office uses,
provided that the transportation, use, storage and disposal thereof by Tenant is
in strict compliance with all Environmental Laws and the manufacturer’s
instructions and recommendations with respect thereto.

 

Tenant agrees that if it shall generate, store, release, spill, dispose of or
transfer to the Premises or Property any Hazardous Materials, it shall forthwith
remove the same, at its sole cost and expense, in the manner provided by all
applicable Environmental Laws (as hereinafter defined), regardless of when such
Hazardous Materials shall be discovered. Furthermore, Tenant shall pay any
fines, penalties or other assessments imposed by any governmental agency with
respect to any such Hazardous Materials and shall forthwith repair and restore
any portion of the Premises or Property which it shall disturb in so removing
any such Hazardous Materials to the condition which existed prior to Tenant’s
disturbance thereof.

 

Tenant agrees to deliver promptly to Landlord any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any Hazardous Materials
affecting the Premises or Property.  In addition, Tenant shall, within ten
(10) days of receipt, accurately complete any questionnaires from Landlord or
other informational requests relating to Tenant’s use of the Premises and, in
particular, to Tenant’s use, generation, storage and/or disposal of Hazardous
Materials at, to, or from the Premises.

 

Tenant shall indemnify, defend (by counsel satisfactory to Landlord), protect,
and hold Landlord free and harmless from and against any and all claims, or
threatened claims, including without limitation, claims for death of or injury
to any person or damage to any property, actions, administrative proceedings,
whether formal or informal, judgments, damages, punitive damages, liabilities,
penalties, fines, costs, taxes, assessments, forfeitures, losses, expenses,
attorneys’ fees and expenses, consultant fees, and expert fees that arise from
or are caused in whole or in part, directly or indirectly, by (i) Tenant’s use,
analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Premises, or (ii) Tenant’s failure to comply with any Environmental Laws. 
Tenant’s obligations hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, all costs (including, without limitation, capital,
operating and maintenance costs) incurred in connection with any investigation
or monitoring of site conditions, repair, cleanup, containment, remedial,
removal or restoration work, or detoxification or decontamination of the
Premises, and the preparation and implementation of any closure, remedial action
or other

 

28

--------------------------------------------------------------------------------


 

required plans in connection therewith.  For purposes of this Section 6.2.8, any
acts or omissions of Tenant, or its subtenants or assignees or its or their
employees, agents, or contractors (whether or not they are negligent,
intentional, willful or unlawful) shall be attributable to Tenant.

 

The term “Hazardous Materials” shall mean and include any oils, petroleum
products, asbestos, radioactive, biological, medical or infectious wastes or
materials, and any other toxic or hazardous wastes, materials and substances
which are defined, determined or identified as such in any Environmental Laws,
or in any judicial or administrative interpretation of Environmental Laws.

 

The term “Environmental Laws” shall mean any and all federal, state and
municipal statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, codes, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, medical, biological, infectious, toxic or
hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, medical, biological, infectious, toxic or hazardous
substances or wastes or the cleanup or other remediation thereof.

 

ARTICLE 7

 

Casualty or Taking

 

7.1                               Termination.  In the event that the Premises
or the Property, or any material part thereof shall be destroyed or damaged by
fire or casualty, shall be taken by any public authority or for any public use
or shall be condemned by the action of any public authority, then the term of
this Lease may be terminated at the election of Landlord.  Such election, which
may be made notwithstanding the fact that Landlord’s entire interest may have
been divested, shall be made by the giving of notice by Landlord to Tenant
within one hundred twenty (120) days after the date of the taking or casualty.

 

7.2                               Restoration.  If Landlord does not elect to so
terminate, this Lease shall continue in force and (so long as the damage is not
caused by the negligence or other wrongful act of Tenant or its employees,
agents, contractors or invitees) a just proportion of the Annual Fixed Rent
reserved, according to the nature and extent of the damages sustained by the
Premises, shall be suspended or abated until the Premises (excluding any
improvements to the Premises made at Tenant’s expense), or what may remain
thereof, shall be put by Landlord in proper condition for use, which Landlord
covenants to do with reasonable diligence to the extent permitted by the net
proceeds of insurance recovered or damages awarded for such destruction, taking,
or condemnation and subject to zoning and building laws or ordinances then in
existence.  “Net proceeds of insurance recovered or damages awarded” refers to
the gross amount of such insurance or damages actually made available to
Landlord (and not retained by any Superior Lessor or Superior Mortgagee) less
the reasonable expenses of Landlord incurred in connection with the collection
of the same, including without limitation, fees and expenses for legal and
appraisal services.

 

29

--------------------------------------------------------------------------------


 

7.3                               Award.  Irrespective of the form in which
recovery may be had by law, all rights to seek reimbursement for damages or
compensation arising from fire or other casualty or any taking by eminent domain
or condemnation shall belong to Landlord in all cases.  Tenant hereby grants to
Landlord all of Tenant’s rights to such claims for damages and compensation and
covenants to deliver such further assignments thereof as Landlord may from time
to time request.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for relocation
expenses, provided that such action shall not affect the amount of compensation
otherwise recoverable by Landlord from the taking authority.

 

ARTICLE 8

 

Defaults

 

8.1                               Default of Tenant.  (a) (I) If Tenant shall
default in its obligations to pay the Annual Fixed Rent or Additional Rent or
any other charges or amounts under this Lease when due or shall default in
complying with its obligations under Sections 4.4 and 6.1.11 of this Lease and
if any such default described in this subclause (I) shall continue for ten
(10) days after notice from Landlord designating such default, or (II) if as
promptly as possible but in any event within thirty (30) days after notice from
Landlord to Tenant specifying any default or defaults other than those set forth
in clause (I) Tenant has not cured the default or defaults so specified
(provided that if Tenant is proceeding in good faith and with due diligence to
complete the cure of any such non-monetary performance breach which is curable
but cannot reasonably be cured within thirty (30) days, such thirty (30) day
period shall be extended for up to an additional ninety (90) days); or (b) if
any assignment shall be made by Tenant for the benefit of creditors; or (c) if
Tenant’s leasehold interest shall be taken on execution; or (d) if a lien or
other involuntary encumbrance shall be filed against Tenant’s leasehold interest
or Tenant’s other property, including said leasehold interest, and shall not be
discharged within ten (10) days thereafter; or (e) if a petition shall be filed
by Tenant for liquidation, or for reorganization or an arrangement under any
provision of any bankruptcy law or code as then in force and effect; or (f) if
an involuntary petition under any of the provisions of any bankruptcy law or
code shall be filed against Tenant and such involuntary petition shall not be
dismissed within thirty (30) days thereafter; or (g) if a custodian or similar
agent shall be authorized or appointed to take charge of all or substantially
all of the assets of Tenant; or (h) if Tenant dissolves or shall be dissolved or
shall liquidate or shall adopt any plan or commence any proceeding, the result
of which is intended to include dissolution or liquidation; or (i) if any order
shall be entered in any proceeding by or against Tenant decreeing or permitting
the dissolution of Tenant or the winding up of its affairs; or (j) if Tenant
shall fail to pay any installment of Annual Fixed Rent or Additional Rent when
due, Tenant shall cure such default within the grace period provided in clause
(a) (I) above (or with Landlord’s approval after the expiration of such grace
period) and Tenant shall, within the next year following the date such initial
defaulted payment was first due, fail more than twice to pay any installment of
Annual Fixed Rent or Additional Rent when due, then, and in any of such cases
indicated in clauses (a) through (j) hereof (collectively and individually, a
“Default of Tenant”), Landlord may, in addition to and not in derogation of any
remedies for any preceding breach of covenant, immediately or at any time
thereafter give notice to Tenant terminating this Lease and the term hereof,
which notice shall specify the date of termination, whereupon on the date so
specified, the term of this Lease and all of Tenant’s rights

 

30

--------------------------------------------------------------------------------


 

and privileges under this Lease shall expire and terminate but Tenant shall
remain liable as hereinafter provided.

 

8.2                               Remedies.  In the event of any termination
pursuant to Section 8.1, Tenant shall pay the Annual Fixed Rent, Additional Rent
and other charges payable hereunder up to the time of such termination. 
Thereafter, whether or not the Premises shall have been re-let, Tenant shall be
liable to Landlord for, and shall pay to Landlord the Annual Fixed Rent,
Additional Rent and other charges which would be payable hereunder for the
remainder of the term of this Lease had such termination not occurred, less the
net proceeds, if any, of any reletting of the Premises, after deducting all
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, attorneys’ fees and expenses,
advertising costs, administration expenses, alteration costs, the value of any
tenant inducements (including but without limitation free rent, moving costs,
and contributions toward leasehold improvements) and any other expenses incurred
in preparation for such reletting.  Tenant shall pay such damages to Landlord
monthly on the days on which the Annual Fixed Rent, Additional Rent or other
charges would have been payable hereunder if the term of this Lease had not been
so terminated.

 

At any time after such termination, in lieu of recovering damages pursuant to
the provisions of the immediately preceding paragraph with respect to any period
after the date of demand therefor, at Landlord’s election, Tenant shall pay to
Landlord the amount, if any, by which (A) the Annual Fixed Rent, Additional Rent
and other charges which would be payable hereunder from the date of such demand
to the end of what would be the then unexpired term of this Lease had such
termination not occurred, which amount shall be discounted to present value at a
discount rate equal to the Prime Rate less one hundred (100) basis points if the
Prime Rate is greater than one hundred (100) basis points, shall exceed (B) the
then fair rental value of the Premises for the same period, which amount shall
also be discounted as aforesaid.

 

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

In case of any Default of Tenant, re-entry, expiration and repossession by
summary proceedings or otherwise, Landlord may (i) relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to relet the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable and necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as
aforesaid.  Following a termination of the term of this Lease due to a Default
of Tenant and the surrender of the Premises to Landlord in the condition
required by this Lease, Landlord shall, to the extent (if any) required by
applicable law, use reasonable efforts to mitigate its damages hereunder. 
Landlord shall in no event be liable in any way whatsoever for failure to relet
the

 

31

--------------------------------------------------------------------------------


 

Premises so long as Landlord shall comply with its obligations under the
preceding sentence, or, in the event that the Premises are relet, for failure to
collect the rent under such reletting.

 

To the fullest extent permitted by law, Tenant hereby expressly waives any and
all rights of redemption granted under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

 

8.3                               Remedies Cumulative.  Except as expressly
provided otherwise in Section 8.2, any and all rights and remedies which
Landlord may have under this Lease, and at law and equity (including without
limitation actions at law for direct, indirect, special and consequential
(foreseeable and unforeseeable) damages), for Tenant’s failure to comply with
its obligations under this Lease shall be cumulative and shall not be deemed
inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law. 
Notwithstanding the foregoing, to the fullest extent permitted by law, Landlord
hereby waives, and Tenant shall not be liable to Landlord for, any claim for
special or consequential losses or damages (excluding, for purposes of clarity,
damages to which Landlord is entitled under Section 8.2) arising out of any
breach of this Lease by Tenant, provided that the foregoing waiver shall not
apply to any damages to which Landlord may be entitled pursuant to Section 8.5
or to claims asserted by a third party for which Landlord may be liable as a
result, in whole or part, of conduct constituting a breach by Tenant of any of
the terms of this Lease.

 

8.4                               Landlord’s Right to Cure Defaults.  At any
time with or without notice, Landlord shall have the right, but shall not be
required, to pay such sums or do any act which requires the expenditure of
monies which may be necessary or appropriate by reason of the failure or neglect
of Tenant to comply with any of its obligations under this Lease (irrespective
of whether the same shall have ripened into a Default of Tenant), and in the
event of the exercise of such right by Landlord, Tenant agrees to pay to
Landlord forthwith upon demand, as Additional Rent, all such sums including
reasonable attorneys fees, together with interest thereon at a rate (the
“Default Rate”) equal to the lesser of six percent (6%) over the Prime Rate or
the maximum rate allowed by law.  “Prime Rate” shall mean the annual floating
rate of interest, determined daily and expressed as a percentage from time to
time announced by Bank of America as its “prime” or “base” rate, so-called, or
if at any time Bank of America ceases to announce such a rate, as announced by
the largest national or state-chartered banking institution then having an
office in the City of Boston and announcing such a rate.  If at any time neither
Bank of America nor the largest national or state-chartered banking institution
having an office in the City of Boston is announcing such a floating rate,
“Prime Rate” shall mean a rate of interest, determined daily, which is two
hundred (200) basis points above the 14-day moving average closing trading price
of 90-day U.S. Treasury Bills.

 

8.5                               Holding Over.  Any holding over by Tenant of
all or any portion of the Premises after the expiration or early termination of
the term of this Lease shall be treated as a daily tenancy at sufferance at a
rental rate equal to one hundred fifty percent (150%) of the greater of (x) the
fair market rental value for the Premises on a month-to-month basis or (y) the
sum of Annual Fixed Rent plus Additional Rent on account of Operating Costs and
Taxes in effect immediately prior to the expiration or earlier termination of
the term (prorated on a daily basis). Tenant shall also pay to Landlord all
damages, direct and/or consequential (foreseeable and

 

32

--------------------------------------------------------------------------------


 

unforeseeable), sustained by reason of any such holding over.  Otherwise, all of
the covenants, agreements and obligations of Tenant applicable during the term
of this Lease shall apply and be performed by Tenant during such period of
holding over as if such period were part of the term of this Lease.

 

8.6                               Effect of Waivers of Default.  Any consent or
permission by Landlord to any act or omission by Tenant shall not be deemed to
be consent or permission by Landlord to any other similar or dissimilar act or
omission and any such consent or permission in one instance shall not be deemed
to be consent or permission in any other instance.

 

8.7                               No Waiver, etc.  The failure of Landlord or
Tenant to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease shall not be deemed a
waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  The receipt by Landlord of rent with knowledge of the
breach of any covenant of this Lease shall not be deemed to have been a waiver
of such breach by Landlord, or by Tenant, unless such waiver be in writing
signed by the party to be charged. No consent or waiver, express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

8.8                               No Accord and Satisfaction.  No acceptance by
Landlord-of a lesser sum than the Annual Fixed Rent, Additional Rent or any
other charge then due shall be deemed to be other than on account of the
earliest installment of such rent or charge due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
or other charge be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such installment or pursue any other remedy in this Lease provided.

 

ARTICLE 9

 

Rights of Holders

 

9.1                               Overlease.  The Property of which the Premises
are a part was leased to Cambridge Multi-Cultural Arts Center, Inc. (“CMAC”), as
lessee, by the County Commissioners of Middlesex County (the “Commissioners”),
as lessor, pursuant to that certain Lease Agreement, dated December 31, 1980
(the (“Overlease”).  The Overlease is recorded with the Middlesex South Registry
of Deeds (the “Registry”) in Book 14208, Page 142.  On June 10, 1981, CMAC
assigned its entire interest in the Overlease to Landlord’s predecessor in
interest.  A copy of said assignment is recorded in the Registry in Book 14555,
Page 84. Landlord’s predecessor in interest assigned its interest to Landlord
pursuant to an Agreement of Assignment, Assumption of Lease, and Agreement to
Reassign dated May 9, 1983 and recorded in Book 15005, Page 443.  This Lease is
expressly made subject to the terms of the Overlease. Tenant agrees to execute,
acknowledge and deliver any instruments that CMAC, or its successors or assigns,
may request in accordance with the terms of the Overlease or this Lease.

 

9.2                               Rights of Mortgagees or Ground Lessor.  This
Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to any ground or master lease, including,

 

33

--------------------------------------------------------------------------------


 

without limitation, the Overlease, and all renewals, extensions, modifications
and replacements thereof, and to all mortgages, which may now or hereafter
affect the Building or the Property and/or any such lease, whether or not such
mortgages shall also cover other lands and/or buildings and/or leases, to each
and every advance made or hereafter to be made under such mortgages, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and all consolidations of such mortgages.  This Section shall be
self-operative and no further instrument of subordination shall be required.  In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Landlord, the lessor under any such lease or the
holder of any such mortgage or any of their respective successors in interest
may reasonably request to evidence such subordination. Any lease to which this
Lease is subject and subordinate is herein called “Superior Lease” and the
lessor of a Superior Lease or its successor in interest, at the time referred
to, is herein called “Superior Lessor”; and any mortgage to which this Lease is
subject and subordinate, is herein called “Superior Mortgage” and the holder of
a Superior Mortgage is herein called “Superior Mortgagee”.

 

If any Superior Lessor or Superior Mortgagee or the nominee or designee of any
Superior Lessor or Superior Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, or otherwise, then at the request of such party so
succeeding to Landlord’s rights (herein called “Successor Landlord”) and upon
such Successor Landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such Successor Landlord as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Successor Landlord may reasonably request to evidence such
attornment.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord (unless formerly the landlord under this Lease) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of Landlord under this Lease, (b) responsible for any monies owing
by or on deposit with Landlord to the credit of Tenant, (c) subject to any
counterclaim or setoff which theretofore accrued to Tenant against Landlord,
(d) bound by any modification of this Lease subsequent to such Superior Lease or
Superior Mortgage, or by any previous prepayment of Annual Fixed Rent or
Additional Rent for more than one (1) month, which was not approved in writing
by the Successor Landlord, (e) liable to the Tenant beyond the Successor
Landlord’s interest in the Property, (f) responsible for the performance of any
work to be done by Landlord under this Lease to render the Premises ready for
occupancy by the Tenant, or (g) required to remove any person occupying the
Premises or any part thereof, except if such person claims by, through or under
the Successor Landlord.  Tenant agrees at any time and from time to time to
execute a suitable instrument in confirmation of Tenant’s agreement to attorn,
as aforesaid.

 

ARTICLE 10

 

Miscellaneous Provisions

 

10.1                        Notices.  Except as may be expressly provided herein
otherwise, all notices, requests, demands, consents, approval or other
communications to or upon the respective parties hereto shall be in writing,
shall be delivered by hand or mailed by certified or registered mail,

 

34

--------------------------------------------------------------------------------


 

return receipt requested, or by a nationally recognized courier service that
provides a receipt for delivery such as Federal Express, United Parcel Service
or U.S. Postal Service Express Mail and shall be addressed as follows: If
intended for Landlord, to the Original Address of Landlord set forth in
Section 1.1 of this Lease with a copy to Landlord’s Agent (or to such other
address or addresses as may from time to time hereafter be designated by
Landlord by notice to Tenant); and if intended for Tenant, addressed to Tenant
at the Original Address of Tenant set forth in Section 1.1 of this Lease until
the Commencement Date and thereafter to the Property (or to such other address
or addresses as may from time to time hereafter be designated by Tenant by
notice to Landlord).  Notices shall be effective on the date delivered to (or
the first date such delivery is attempted and refused by) the party to which
such notice is required or permitted to be given or made under this Lease. 
Notices from Landlord may be given by Landlord’s Agent, if any, or Landlord’s
attorney; and any bills or invoices for Annual Fixed Rent or Additional Rent may
be given by mail (which need not be registered of certified) and, if so given,
shall be deemed given on the third Business Day following the date of posting.

 

10.2                        Quiet Enjoyment; Landlord’s Right to Make
Alterations, Etc.  Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease; provided, however, Landlord
reserves the right at any time and from time to time, without the same
constituting breach of Landlord’s covenant of quiet enjoyment or an actual or
constructive eviction, and without Landlord incurring any liability to Tenant or
otherwise affecting Tenant’s obligations under this Lease, to make such changes,
alterations, improvements, repairs or replacements in or to the interior and
exterior of the Building (including the Premises) and the fixtures and equipment
thereof, and in or to the Property, or properties adjacent thereto, as Landlord
may deem necessary or desirable, provided that Landlord uses commercially
reasonable efforts to minimize, to the extent practical, any interference with
the conduct of business at the Premises and that except for any alterations or
improvements required by law or which are Landlord’s obligation under Article 5,
Landlord shall make no alterations or improvements to the Premises which shall
materially interfere with Tenant’s ability to use the Premises for the Permitted
Uses or materially reduce the floor area of the Premises.

 

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer Landlord reasonably believes is entitled to such access
for the purpose of taking possession of, or removing, Tenant’s property or for
any other lawful purpose (but this provision and any action by Landlord
hereunder shall not be deemed a recognition by Landlord that the person or
official making such demand has any right or interest in or to this Lease, or in
or to the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

 

Tenant acknowledges that CMAC has certain rights, pursuant to that certain
Sublease and License Agreement between CMAC, as tenant, and Graham Gund, as
landlord, including the right to utilize certain areas of the Building and the
lobby area of the so-called Clerk of Courts

 

35

--------------------------------------------------------------------------------


 

Addition (the “Addition”) and certain land area adjacent to the Addition (but
not any portion of the Premises) for the exhibition of visual arts and/or
cultural exhibits.  Such area may also be used by CMAC for (a) presentations of
the performing arts and (b) installation and maintenance, at its expense, of a
kiosk of reasonable height, width and location for display of notices and
posters; provided that no exhibition or presentation shall unreasonably
interfere with access to or egress from the Building or such Addition for
Landlord, tenants of the Building or other buildings on the Property, their
employees, customers or invitees or the general public.  Tenant agrees that any
uses by CMAC set forth hereinabove shall not be a breach of Landlord’s covenant
of quiet enjoyment or any other covenant contained herein.

 

10.3                        Lease not to be Recorded; Confidentiality of Lease
Terms.  Tenant agrees that it will not record this Lease. Both parties shall,
upon the request of either (and at the expense of the requesting party), execute
and deliver a notice or short form of this Lease in such form, if any, as may be
acceptable for recording with the land records of the governmental entity
responsible for keeping such records for the City of Cambridge. In no event
shall such document set forth the rent or other charges payable by Tenant
pursuant to this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease and is not intended
to vary the .terms and conditions of this Lease

 

Tenant acknowledges that the terms under which the Landlord has leased the
Premises to Tenant (including, without limitation, the rental rate(s), term and
other financial and business terms), constitute confidential information of
Landlord (“Confidential Information”). Tenant covenants and agrees to keep the
Confidential Information confidential and not to disclose the same to third
parties; provided, however, that such Confidential Information may be disclosed
by Tenant to those of its officers, employees, attorneys, accountants, lenders
and financial advisors (collectively, “Representatives”) who need to know such
information in connection with Tenant’s use and occupancy of the Premises and
for financial reporting and credit related activities.  Tenant furthermore
agrees to inform its Representatives of the confidential nature of such
Confidential Information and to use all reasonable efforts to cause each
Representative to treat such Confidential Information confidentially and in
accordance with the terms of this paragraph.

 

10.4                        Assignment of Rents and Transfer of Title;
Limitation of Landlord’s Liability.  Tenant agrees that the assignment by
Landlord of Landlord’s interest in this Lease, or the rents payable hereunder,
whether absolute or conditional in nature or otherwise, which assignment is made
to the holder of a mortgage on property which includes the Premises, shall never
be treated as an assumption by such holder of any of the obligations of Landlord
hereunder unless such holder shall, by notice sent to Tenant, specifically
otherwise elect and that, except as aforesaid, such holder shall be treated as
having assumed Landlord’s obligations hereunder (subject to the limitations set
forth in Section 9.1) only upon foreclosure of such holder’s mortgage and the
taking of possession of the Premises.

 

The term “Landlord”, so far as covenants or obligations to be performed by
Landlord are concerned, shall be limited to mean and include only the owner or
owners at the time in question of Landlord’s interest in the Property, and in
the event of any transfer or transfers of such title to said property, Landlord
(and in case of any subsequent transfers or conveyances, the then grantor) shall
be concurrently freed and relieved from and after the date of such transfer or

 

36

--------------------------------------------------------------------------------


 

conveyance, without any further instrument or agreement, of all liability with
respect to the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on Landlord, its successors
and assigns, only during and in respect of their respective period of ownership
of such interest in the Property.

 

Notwithstanding the foregoing, in no event shall the acquisition of Landlord’s
interest in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to Landlord or the seller
thereof be treated as an assumption by operation of law or otherwise, of
Landlord’s obligations hereunder.  Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder.  The seller-lessee, and its successors in
title, shall be the Landlord hereunder unless and until such purchaser expressly
assumes in writing the Landlord’s obligations hereunder.

 

Tenant shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property,
and Tenant agrees to look solely to such interest for the satisfaction of any
liability or claim against Landlord under this Lease, it being specifically
agreed that in no event whatsoever shall Landlord ever be personally liable for
any such liability.  Tenant furthermore agrees that no trustee, officer,
director, general or limited partner, member, shareholder, beneficiary, employee
or agent (including any person or entity from time to time engaged to supervise
and/or manage the operation of Landlord) of Landlord shall be held to any
liability, jointly or severally, for any debt, claim, demand, judgment, decree,
liability or obligation of any kind (in tort, contract or otherwise) of, against
or with respect to Landlord or arising out of any action taken or omitted for or
on behalf of Landlord.

 

10.5                        Landlord’s Default.  Landlord shall not be deemed to
be in breach of, or in default in the performance of, any of its obligations
under this Lease unless it shall fail to perform such obligation(s) and such
failure shall continue for a period of thirty (30) days, or such additional time
as is reasonably required to correct any such breach or default, after written
notice has been given by Tenant to Landlord specifying the nature of Landlord’s
alleged default provided Landlord shall have commenced a cure within such
thirty-day period after Tenant’s notice and Landlord is diligently pursuing such
cure to completion.  Tenant shall have no right to terminate this Lease for any
breach or default by Landlord hereunder and no right, for any such breach or
default, to offset or counterclaim against any rent due hereunder. In no event
shall Landlord ever be liable to Tenant for any punitive damages or for any loss
of business or any other indirect, special or consequential damages suffered by
Tenant from whatever cause.  Tenant further agrees that if Landlord shall have
failed to cure any such breach or default within thirty (30) days of such notice
to Landlord (or if such breach or default cannot be cured within said time, then
within such additional time as may be necessary if within said thirty days
Landlord has commenced and is diligently pursuing the remedies necessary to cure
such breach or default), then the holder(s) of any mortgage(s) or the lessor
under any ground lease entitled to notice pursuant to Section 10.6 shall have an
additional thirty (30) days within which to cure such breach or default if such
breach or default cannot be cured within that time, then such additional time as
may be necessary, if within such thirty (30) days any such holder or lessor has
commenced and is diligently pursuing the remedies necessary to cure such breach
or default

 

37

--------------------------------------------------------------------------------

 

(including but not limited to commencement of foreclosure proceedings, if
necessary to effect such cure).

 

If, Tenant shall commence an action or proceeding against Landlord to enforce an
obligation of Landlord under this Lease and Tenant shall obtain a final
non-appealable judgment against Landlord in such proceeding after all appeals,
Tenant shall be entitled to receive, in addition to any damages or other relief
awarded, reasonable attorneys fees and court costs.

 

10.6        Notice to Mortgagee and Ground Lessor.  After receiving notice from
any party that it holds a mortgage which includes the Premises as part of the
mortgaged premises, or that it is the ground lessor under a lease with Landlord,
as ground lessee, which includes the Premises as part of the demised premises,
no notice from Tenant to Landlord shall be effective unless and until a copy of
the same is given to such holder or ground lessor, and the curing of any of
Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord.

 

10.7        Brokerage.  Tenant warrants and represents that it has dealt with no
broker in connection with the consummation of this Lease, other than Richards
Barry Joyce & Partners, representing Tenant, and Hammond Real Estate,
representing Landlord (the “Brokers”).  In the event of any brokerage claims or
liens other than by the Brokers, against Landlord or the Property predicated
upon or arising out of prior dealings with Tenant, Tenant agrees to defend the
same and indemnify and hold Landlord harmless against any such claim, and to
discharge any such lien. Landlord represents that it has dealt with no brokers
in connection with this Lease other than the Brokers.  Landlord shall pay the
commission of the Brokers in connection with this Lease pursuant to a separate
agreement between Landlord and Hammond Real Estate, and Landlord hereby agrees
to indemnify and hold Tenant harmless against any claims by the Brokers or any
other brokers arising out of prior dealings with Landlord in connection with
this Lease.

 

10.8        Waiver of Jury Trial.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST
THE OTHER IN CONNECTION WITH THIS LEASE.

 

10.9        Applicable Law and Construction.  This Lease shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
and if any provisions of this Lease shall to any extent be invalid, the
remainder of this Lease shall not be affected thereby.  Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease or in any other written agreement
which may be made between the parties concurrently with the execution and
delivery of this Lease and which shall expressly refer to this Lease.  All
understandings and agreements heretofore made between the parties are merged in
this Lease and any other such written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this Lease or any other such written
agreement(s) made concurrently herewith.  This Lease may be amended, and the
provisions hereof may be waived or modified, only by instruments in writing
executed by Landlord and Tenant.  The titles of the several Articles and
Sections

 

38

--------------------------------------------------------------------------------


 

contained herein are for convenience only and shall not be considered in
construing this Lease.  The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and Tenant shall have no right to the Premises
hereunder until the execution and delivery hereof by both Landlord and Tenant.
Except as herein otherwise provided, the terms hereof shall be binding upon and
shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns.  If two or more
persons or parties are named as Tenant herein, (i) each of such persons or
parties shall be jointly and severally liable for the obligations of the Tenant
hereunder, and Landlord may proceed against any one without first having
commenced proceedings against any other of them, and (ii) any notices, requests,
demands, consents, approvals or other communications delivered by Tenant under
the Lease which are not executed by each person or party named as Tenant herein
may be deemed void, if Landlord shall so elect. Each term and each provision of
this Lease to be performed by Tenant shall be construed to be both an
independent covenant and a condition and time is of the essence with respect to
the exercise of any of Tenant’s rights, and the performance of any and all of
Tenant’s obligations, under this Lease.  The reference contained to successors
and assigns of Tenant is not intended to constitute a consent to assignment by
Tenant. Except as otherwise set forth in this Lease, any obligations of Tenant
(including, without limitation, rental and other monetary obligations, repair
and maintenance obligations and obligations to indemnify Landlord), shall
survive the expiration or earlier termination of this Lease, and Tenant shall
immediately reimburse Landlord for any expense incurred by Landlord in curing
Tenant’s failure to satisfy any such obligation (notwithstanding the fact that
such cure might be effected by Landlord following the expiration or earlier
termination of this Lease).

 

39

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal on the day and year first above written.

 

 

Landlord:

 

 

 

 

 

Bulfinch Square Limited Partnership

 

 

 

 

 

 

By:

Courthouse Associate, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Kenneth Krozy

 

Kenneth Krozy

 

Vice President

 

 

 

Tenant:

 

 

 

 

 

Health Care Ventures LLC

 

 

 

 

 

/s/ Jeffrey Steinberg

 

Name:  Jeffrey Steinberg

 

Title:  VP - Legal Affairs

 

40

--------------------------------------------------------------------------------

 

[g86102lk11i001.gif]

 

41

--------------------------------------------------------------------------------

 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, passages, corridors, vestibules, halls,
elevators or stairways in or about the Building shall not be obstructed by
Tenant or its employees, contractors or vendors.

 

2.             Tenant shall not place objects against glass partitions, doors or
windows which would be unsightly from the Building corridor or from the exterior
of the Building.  No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or fixed by Tenant on any window or part of the
outside or inside of the Buildings without prior consent of Landlord.

 

3.             Tenant shall not place a load upon any floor of the Building
exceeding the lesser of the floor load which such floor was designed to carry or
that allowed by law.

 

4.             Tenant shall not waste electricity or water in the Building and
shall cooperate fully with Landlord to assure the most effective operation of
the Building HVAC system.  All regulating and adjusting of HVAC equipment shall
be done by the Landlord’s agents or employees.

 

5.             No additional or different locks or bolts shall be affixed on
doors by Tenant. Tenant shall return all keys to Landlord upon termination of
Tenant’s lease.  Tenant shall not allow peddlers, solicitors or beggars in the
Building and shall report such persons to the Landlord’s agent.

 

6.             Tenant shall not use the Premises so as to cause any increase
above normal insurance premiums on the Building.

 

7.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the Premises without Landlord’s prior written consent. 
No space in the Building shall be used for manufacturing or for the sale of
merchandise of any kind at auction or for storage thereof preliminary to such
sale.

 

8.             Tenant shall not engage or pay any employees of the Building
without approval from the Landlord.  Tenant shall not employ any persons other
than the janitor or employees of Landlord for the purpose of cleaning Premises
without the prior written consent of Landlord.

 

9.             All removals from the Building or the carrying in or out of the
Building or the Premises of any freight, furniture or bulky matter of any
description must take place at such time and in such manner as Landlord may
determine from time to time. Landlord reserves the right to inspect all freight
to be brought into the Building and to exclude from the Building all freight
which violates any of the rules and regulations or provisions of Tenant’s lease.

 

10.          Normal Building Operating Hours are 7:00 a.m. to 6:00 p.m. Mondays
through Fridays and 8:00 a.m. to 4:00 p.m. on Saturdays excluding New Years Day,
Martin Luther King’s Birthday, President’s Day, Patriot’s Day, Memorial
Day, Independence Day, Labor Day,

 

42

--------------------------------------------------------------------------------


 

Columbus Day, Veterans Day, Thanksgiving Day, Christmas Day (and the applicable
weekday when any such day occurs on a weekend day) and all other federal, state,
county or municipal holidays and all Sundays, except that Landlord reserves the
option (at its sole election) to expand or alter Normal Building Operating
Hours.  Any day (other than a Saturday) on which Normal Building Operating Hours
shall occur shall be a “Business Day”.

 

10.          Tenant shall cooperate with Landlord in minimizing loss and risk
thereof from fire and associated perils.

 

11.          Tenant shall, at Tenant’s expense, provide artificial light and
electric current for the Landlord and/or its contractors, agents and employees
during the making of repairs, alterations, additions or improvements in or to
the demised premises.

 

12.          The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were designed and
constructed and no sweepings, rubbish, rags, acid or like substance shall be
deposited therein.  All damages resulting from any misuse of the fixtures shall
be borne by Tenant.

 

13.          All refuse from the Premises shall be disposed of in accordance
with the requirements established therefor by Landlord and no dumpster shall be
overloaded by Tenant.

 

14.          Tenant shall not make or permit to be made by its employees, agents
or contractors, any noises which shall disturb or interfere with other tenants
or occupants of the Building or neighboring buildings or premises.

 

15.          Landlord reserves the right at any time to rescind, alter or waive
any rule or regulation at any time prescribed for the Building and to impose
additional rules and regulations when in its judgment Landlord deems it
necessary, desirable or proper for its best interest and for the best interest
of tenants and other occupants and invitees thereof.  No alteration or waiver of
any rule or regulation in favor of one tenant shall operate as an alteration or
waiver in favor of any other tenant.  Landlord shall not be responsible to any
tenant for the non-observance or violation by any other tenant however resulting
of any rules or regulations at any time prescribed for the Building.

 

43

--------------------------------------------------------------------------------
